Exhibit 10.1

 

Execution Version

 

 

Published CUSIP Number:[_________]

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 8, 2017

 

Among

 

AVERY DENNISON CORPORATION,

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

CITIBANK, N.A.,

as Syndication Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.

and

JPMORGAN CHASE BANK, N.A.,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

1.01

 

Defined Terms

1

1.02

 

Other Interpretive Provisions

22

1.03

 

Accounting Terms

22

1.04

 

Rounding

23

1.05

 

Exchange Rates; Currency Equivalents

23

1.06

 

Additional Alternative Currencies

24

1.07

 

Change of Currency

24

1.08

 

Times of Day

25

1.09

 

Amendment and Restatement

25

 

 

 

 

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

25

 

 

 

2.01

 

Loans

25

2.02

 

Borrowings, Conversions and Continuations of Loans

25

2.03

 

Prepayments

27

2.04

 

Termination or Reduction of Commitments

28

2.05

 

Repayment of Loans

29

2.06

 

Interest

29

2.07

 

Fees

30

2.08

 

Computation of Interest and Fees

30

2.09

 

Evidence of Debt

30

2.10

 

Payments Generally; Administrative Agent’s Clawback

31

2.11

 

Sharing of Payments by Lenders

33

2.12

 

Extension of Maturity Date

34

2.13

 

Increase in Commitments

34

2.14

 

Defaulting Lenders

35

 

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

37

 

 

 

3.01

 

Taxes

37

3.02

 

Illegality

41

3.03

 

Inability to Determine Rates

42

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

43

3.05

 

Compensation for Losses

45

3.06

 

Mitigation Obligations; Replacement of Lenders

45

3.07

 

Survival

46

 

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT

46

 

 

 

4.01

 

Conditions to Restatement

46

4.02

 

Conditions to all Borrowings

47

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

48

 

 

 

5.01

 

Existence and Qualification; Power; Compliance with Law

48

 

i

--------------------------------------------------------------------------------


 

5.02

 

Authority; Compliance with Other Instruments and Government Regulations

49

5.03

 

No Governmental Approvals Required

49

5.04

 

Subsidiaries

49

5.05

 

Financial Statements

50

5.06

 

No Material Adverse Change or Other Liabilities

50

5.07

 

Title to Assets

50

5.08

 

Regulated Industries

50

5.09

 

Litigation

50

5.10

 

Binding Effect

51

5.11

 

No Default

51

5.12

 

ERISA

51

5.13

 

Regulation U

51

5.14

 

Tax Liability

51

5.15

 

Copyrights, Patents, Trademarks and Licenses, etc.

52

5.16

 

Environmental Matters

52

5.17

 

Insurance

52

5.18

 

Disclosure

52

5.19

 

OFAC

52

5.20

 

Anti-Corruption Laws

53

5.21

 

EEA Financial Institutions

53

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

53

 

 

 

6.01

 

Financial and Business Information

53

6.02

 

Certificates; Other Information

54

6.03

 

Notices

54

6.04

 

Payment of Taxes and Other Potential Liens

55

6.05

 

Preservation of Existence

55

6.06

 

Maintenance of Properties

56

6.07

 

Maintenance of Insurance

56

6.08

 

Compliance with Laws

56

6.09

 

Inspection Rights

56

6.10

 

Keeping of Records and Books of Account

57

6.11

 

ERISA Compliance

57

6.12

 

Environmental Laws

57

6.13

 

Use of Proceeds

57

6.14

 

Anti-Corruption Laws

57

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

57

 

 

 

7.01

 

Type of Business

57

7.02

 

Liens

57

7.03

 

Investments

59

7.04

 

Sale of Assets or Merger

59

7.05

 

Financial Covenants

59

7.06

 

Use of Proceeds

60

7.07

 

Sanctions, Anti-Corruption Laws

60

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIIA.

LIMITATION ON SUBSIDIARY DEBT

60

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

60

 

 

8.01

 

Events of Default

60

8.02

 

Remedies Upon Event of Default

62

8.03

 

Application of Funds

62

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

63

 

 

 

9.01

 

Appointment and Authority

63

9.02

 

Rights as a Lender

63

9.03

 

Exculpatory Provisions

63

9.04

 

Reliance by Administrative Agent

64

9.05

 

Delegation of Duties

65

9.06

 

Resignation of Administrative Agent

65

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

66

9.08

 

No Other Duties, Etc.

66

9.09

 

Administrative Agent May File Proofs of Claim

66

 

 

 

 

ARTICLE X.

MISCELLANEOUS

67

 

 

 

10.01

 

Amendments, Etc.

67

10.02

 

Notices; Effectiveness; Electronic Communication

69

10.03

 

No Waiver; Cumulative Remedies; Enforcement

71

10.04

 

Expenses; Indemnity; Damage Waiver

72

10.05

 

Payments Set Aside

74

10.06

 

Successors and Assigns

74

10.07

 

Treatment of Certain Information; Confidentiality

79

10.08

 

Right of Setoff

80

10.09

 

Interest Rate Limitation

80

10.10

 

Counterparts; Integration; Effectiveness

80

10.11

 

Survival of Representations and Warranties

81

10.12

 

Severability

81

10.13

 

Replacement of Lenders

81

10.14

 

Governing Law; Jurisdiction; Etc.

82

10.15

 

Waiver of Jury Trial

83

10.16

 

California Judicial Reference

83

10.17

 

No Advisory or Fiduciary Responsibility

84

10.18

 

Electronic Execution of Assignments and Certain Other Documents

84

10.19

 

USA PATRIOT Act

85

10.20

 

Time of the Essence

85

10.21

 

Judgment Currency

85

10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

85

10.23

 

No Lender is an Employee Benefit Plan

86

 

 

 

 

SIGNATURES

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

 

Commitments and Applicable Percentages

5.04

 

Subsidiaries

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

 

 

 

A

 

Loan Notice

B

 

Note

C

 

Compliance Certificate

D

 

Assignment and Assumption

E

 

U.S. Tax Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of November 8, 2017, among AVERY DENNISON CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), CITIBANK, N.A., as
Syndication Agent (the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
Documentation Agent (the “Documentation Agent”).

 

RECITALS

 

WHEREAS, the Borrower, certain banks and financial institutions (the “Original
Lenders”), and Bank of America, N.A., as administrative agent, are parties to
that certain Third Amended and Restated Revolving Credit Agreement dated as of
October 3, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing prior to the Restatement Date, the “Original Credit
Agreement”); and

 

WHEREAS, the Borrower has requested and the Lenders, the Administrative Agent,
the Syndication Agent and the Documentation Agent have agreed, subject to the
terms and conditions set forth herein, to amend and restate the Original Credit
Agreement in its entirety as set forth herein in order to make Loans available
for working capital and other general corporate purposes as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Borrower, the Lenders, the Administrative Agent, the Syndication
Agent and the Documentation Agent agree that the Original Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Restatement Date, by which the Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any going business or all or
substantially all of the assets of any Person or division thereof, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of any
Person which have ordinary voting power for the election of directors or
(c) acquires control of at least a majority ownership interest in any Person.

 

“Additional Lender” has the meaning specified in Section 2.13(b).

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders in accordance with Section 10.02(d).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any specified Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such specified Person.  “Control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of a Person, provided
that, in any event, any Person which owns directly or indirectly 50% or more of
the securities having ordinary voting power for the election of directors or
other governing body of any other Person or 50% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such other Person.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.21.

 

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

Pricing
Level

Debt Ratings
S&P/Moody’s

Facility
Fee

Eurocurrency
Rate

Drawn Cost

Base Rate

1

A-/A3 or better

0.090%

0.910%

1.00%

0%

2

BBB+/Baa1

0.110%

1.015%

1.125%

0.015%

3

BBB/Baa2

0.150%

1.100%

1.250%

0.100%

4

BBB-/Baa3

0.200%

1.175%

1.375%

0.175%

5

BB+/Ba1 or worse

0.250%

1.375%

1.625%

0.375%

 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if the Borrower does not have any Debt
Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon a Debt Rating of
BBB/Baa2.  Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Arrangers” means MLPFS, CGMI and JPMorgan Chase Bank, N.A. (or any affiliate of
JPMorgan Chase Bank, N.A.), in their capacities as joint lead arrangers and
joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Restatement Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located or the State of New York or the
State of California and (a) if such day relates to any interest rate settings as
to a Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day; (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“CGMI” means Citigroup Global Markets Inc. and its successors.

 

“Cash Equivalents” means, when used in connection with any Person, the Person’s
Investments in:

 

(a)        Government Securities due within one year after the date of the
making of the Investment;

 

(b)        certificates of deposit issued by, bank deposits in, bankers’
acceptances of, and repurchase agreements covering Government Securities
executed by, any Lender or any bank doing business in and incorporated under the
laws of the United States or any state thereof, or Canada and having on the date
of such Investment combined capital, surplus, and undivided profits of at least
$500,000,000, in each case due within one year after the date of the making of
the Investment; and

 

(c)        readily marketable commercial paper of corporations doing business in
and incorporated under the laws of the United States or any state thereof,
Canada or any province thereof, given on the date of such Investment at least
“Prime-2” or “A-2” (or the equivalent grade) credit rating by NCO/Moody’s
Commercial Paper Division of Moody’s or S&P, in each case due within six months
after the date of the making of the Investment.

 

5

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following:

 

(a)     the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or more series of related
transactions, of all or substantially all of the Borrower’s assets and the
Borrower’s Subsidiaries’ assets, taken as a whole, to any Person, other than the
Borrower or one of the Borrower’s Subsidiaries;

 

(b)     the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act of 1934,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 50% of the Borrower’s outstanding Voting Stock or other Voting Stock into
which the Borrower’s Voting Stock is reclassified, consolidated, exchanged or
changed, measured by voting power rather than number of shares; or

 

(c)     the first day on which a majority of the members of the Borrower’s Board
of Directors are not Continuing Directors.

 

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (a) the Borrower becomes a direct or indirect wholly-owned
Subsidiary of a holding company and (b)(1) the direct or indirect holders of the
Voting Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Borrower’s Voting Stock immediately
prior to that transaction or (2) immediately following that transaction no
“person” (other than a holding company satisfying the requirements of this
sentence) is the “beneficial owner”, directly or indirectly, of more than 50% of
the Voting Stock of such holding company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

6

--------------------------------------------------------------------------------


 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, at any date, the Debt of the Borrower and the
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication, to the extent deducted in the determination of
such Consolidated Net Income, (a) Consolidated Interest for such period, (b) the
provision for income taxes for such period, (c) depreciation and amortization
expense for such period and (d) non-cash expenses of Borrower and the
Consolidated Subsidiaries reducing such Consolidated Net Income, which do not
represent usage of cash in such period or any future period.

 

“Consolidated Interest” means, as of any date of determination, the interest
expense of the Borrower and the Consolidated Subsidiaries for the twelve month
fiscal period then ended, determined and consolidated in conformity with GAAP.

 

“Consolidated Net Income” means, for any fiscal year, the consolidated net
income of the Borrower and the Consolidated Subsidiaries for that period,
determined and consolidated in conformity with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of the Borrower and the Consolidated Subsidiaries,
determined in accordance with GAAP.

 

“Consolidated Subsidiary” or “Consolidated Subsidiaries” means any Subsidiary or
Subsidiaries of the Borrower whose financial statements are consolidated with
the financial statements of the Borrower in conformity with GAAP.

 

“Consolidated Total Tangible Assets” means, as of any date of determination, all
assets of the Borrower and the Consolidated Subsidiaries that in conformity with
GAAP should be reflected in the asset side of a consolidated balance sheet of
the Borrower and the Consolidated Subsidiaries as of such date of determination,
excluding any Intangible Assets.

 

“Continuing Directors” means, as of any date of determination, any member of the
Borrower’s Board of Directors who (a) was a member of such Board of Directors on
the Restatement Date or (b) was nominated for election, elected or appointed to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination, election or appointment (either by a specific vote or by approval of
the Borrower’s proxy statement in which such member was named as a nominee for
election as a director, without objection to such nomination).

 

7

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Current Anniversary Date” has the meaning specified in Section 2.12.

 

“Debt” means, as to any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and deferred employee
compensation obligations arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (e) all unpaid reimbursement obligations of such Person in respect of
letters of credit or similar instruments but only to the extent that either
(i) the issuer has honored a drawing thereunder or (ii) payment of such
obligation is otherwise due under the terms thereof, (f) all Debt secured by a
Lien on real property which is otherwise an obligation of such Person, (g) all
Debt of others in excess of $1,000,000 guaranteed by such Person, and (h) for
the purposes of Article VIIA only, all Debt secured by a lien on mixed or
personal property which is otherwise an obligation of such Person.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declining Lender” has the meaning specified in Section 2.12.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it

 

8

--------------------------------------------------------------------------------


 

hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority, so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.14(b)) upon delivery of written notice of such determination to the
Borrower and each other Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Officer” means the (a) chief executive officer of the Borrower,
(b) senior vice president and chief financial officer of the Borrower, (c) vice
president and treasurer of the Borrower, (d) vice president and controller of
the Borrower, or (e) solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Borrower designated in or pursuant to an agreement
between the Borrower and the Administrative Agent.  Any document delivered
hereunder that is signed by a Designated Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate and/or
other action on the part of the Borrower and such Designated Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

 

“Documentation Agent” has the meaning specified in the introductory paragraph.

 

“Dollar” and “$” mean lawful money of the United States.

 

9

--------------------------------------------------------------------------------


 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state, local and foreign laws, statutes,
rules, regulations, ordinances and codes, together with all administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, safety and land use matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations issued thereunder.

 

10

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)  with respect to any Borrowing denominated in a LIBOR Quoted Currency, the
rate per annum equal to LIBOR or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(b) with respect to any Borrowing denominated in any Non-LIBOR Quoted Currency,
the rate per annum as designated with respect to such Alternative Currency at
the time such Alternative Currency is approved by the Administrative Agent and
the Lenders pursuant to Section 1.06(a); and

 

(c) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

Notwithstanding the foregoing, in no event shall the Eurocurrency Rate be less
than 0%.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Events of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in,

 

11

--------------------------------------------------------------------------------


 

the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any Taxes imposed
pursuant to FATCA.

 

“Extending Lender” has the meaning specified in Section 2.12.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities entered into in connection with the implementation of
the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means (i) the letter agreement dated October 11, 2017, among the
Borrower, the Administrative Agent and MLPFS, (ii) the letter agreement dated
October 11, 2017, among the Borrower and CGMI, and (iii) the letter agreement
dated October 11, 2017, among the Borrower and JPMorgan Chase Bank, N.A.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

12

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Government Securities” means readily marketable direct obligations of the
United States or obligations fully guaranteed by the United States.

 

“Governmental Authority” means (a) any federal, state, county or municipal
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, regulatory or public body, or (c) any court, central bank,
administrative tribunal, public utility or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
or pertaining to government, in each case whether of the United States or any
other nation or supranational entity (such as the European Union or the European
Central Bank).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Increased Commitments” has the meaning specified in Section 2.13(a).

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets having no physical existence and that, in
conformity with GAAP, should be classified as intangible assets, including
without limitation such intangible assets as patents, trademarks, copyrights,
franchises, licenses and goodwill.

 

13

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the first Business Day of each January,
April, July and October and the Maturity Date.

 

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

 

(i)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iii)                          no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, when used in connection with any Person, any investment by
such Person, whether by means of purchase or other acquisition of stock or other
securities or by means of loan, advance, capital contribution, guarantee, or
other debt or equity participation or interest in any other Person.

 

“Investment Grade” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, and the equivalent
Investment Grade credit rating from any replacement Rating Agency or Rating
Agencies selected by the Administrative Agent.

 

“IRS” means the United States Internal Revenue Service or any Governmental
Authority succeeding to any of its principal functions.

 

“Judgment Currency” has the meaning specified in Section 10.21.

 

“Laws” means, collectively, all federal, state. local, international and foreign
laws, statutes, codes, ordinances, rules, regulations and administrative or
judicial precedents or authorities, including published opinions of the court of
last resort in the applicable jurisdiction, and shall include, without
limitation, all of the foregoing relating to environmental matters.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

14

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent in accordance with Section 10.02(d), which office may
include any Affiliate of such Lender or any such domestic or foreign branch of
such Lender or such Affiliate.  Unless the context otherwise requires, each
reference to a Lender shall include its applicable Lending Office.

 

“Leverage Ratio” means, at any date, the ratio of Consolidated Debt at such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Yen and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any financing
statement filed under the Uniform Commercial Code of any jurisdiction).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement and all other documents executed and
delivered by the Borrower to the Administrative Agent or any Lender in
connection herewith.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Designated Officer of the Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, condition (financial or
otherwise) of the Borrower or the Borrower and its Subsidiaries taken as a whole
or (b) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.

 

“Maturity Date” means the later of (a) the fifth anniversary of the Restatement
Date and (b) if maturity is extended pursuant to Section 2.12, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

15

--------------------------------------------------------------------------------


 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and its
successors.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any of its Affiliates of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

16

--------------------------------------------------------------------------------


 

“Original Commitment” means, with respect to any Original Lender, immediately
prior to the effectiveness of this Agreement, the amount of such Original
Lender’s commitment to make a Loan pursuant to the Original Credit Agreement.

 

“Original Credit Agreement” has the meaning specified in the Recitals to this
Agreement.

 

“Original Lenders” has the meaning specified in the Recitals to this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or transfer (other than
an assignment made pursuant to Section 3.06 or 10.13).

 

“Outstanding Amount” means with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in ERISA) which is subject to ERISA and which is from time to time
maintained by the Borrower or any of its Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

“Person” means any natural person or entity, whether an individual, trustee,
corporation, partnership, limited liability company, joint stock company, trust,
unincorporated organization, union, tribe, business association or firm, joint
venture, Governmental Authority, or otherwise.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” means any Lender that may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to any
such Person’s securities.

 

“Rating Agencies” means (a) each of Moody’s and S&P; and (b) if either of
Moody’s or S&P ceases to rate the Borrower’s non-credit-enhanced senior
unsecured long-term debt or fails to make a rating of the Borrower’s
non-credit-enhanced senior unsecured long-term debt publicly available for
reasons outside of the Borrower’s control, a “nationally recognized statistical
rating organization” within the meaning of Section 3(a)(62) of the Exchange Act
selected by the Borrower (as certified by a resolution of the Borrower’s Board
of Directors) as a replacement agency for Moody’s or S&P, or both of them, as
the case may be.

 

“Rating Event” means the rating on the Borrower’s non-credit-enhanced senior
unsecured long-term debt is lowered by each of the Rating Agencies and such
non-credit-enhanced senior unsecured long-term debt is rated below Investment
Grade by each the Rating Agencies on any day within the 60-day period (which
60-day period shall be extended so long as the rating of the Borrower’s
non-credit-enhanced senior unsecured long-term debt is under publicly announced
consideration for a possible downgrade by any of the Rating Agencies) after the
earlier of (1) the occurrence of a Change of Control and (2) public notice of
the occurrence of a Change of Control or the Borrower’s intention to effect a
Change of Control; provided, however, that a Rating Event otherwise arising by
virtue of a particular reduction in rating will not be deemed to have occurred
in respect of a particular Change of Control (and thus shall not be deemed a
Rating Event for purposes of Section 8.01(i)) if the Rating Agencies making the
reduction in rating to which this definition would otherwise apply do not
announce or publicly confirm or inform the Administrative Agent in writing at
the Administrative Agent’s or the Borrower’s request that the reduction was the
result, in whole or in part, of any event or circumstance comprised of or
arising as a result of, or in respect of, the applicable Change of Control
(whether or not the applicable Change of Control has occurred at the time of the
Rating Event).

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Regulation T,” “Regulation U” and “Regulation X” mean, respectively, Regulation
T, Regulation U and Regulation X, in each case as at any time amended, of the
Board of Governors of the Federal Reserve System or any other regulation in
substance substituted therefor.

 

18

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Restatement Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Restricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by the Borrower and its Subsidiaries to the extent that the
fair market value thereof is not more than 25% of the aggregate fair market
value of the assets of the Borrower and its Subsidiaries, determined on a
consolidated basis.

 

“Revaluation Date” means with respect to any Loan, each of the following: 
(a) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(c) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans.

 

“Right of Others” means, as to any property in which a Person has an interest,
any legal or equitable claim or other interest (other than a Lien) in or with
respect to that property held by any other Person, and any option or right held
by any other Person to acquire any such claim or other interest, including a
Lien.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanction(s)” means any economic or financial sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority having jurisdiction over the Borrower or any of its
Subsidiaries.

 

19

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Significant Subsidiary” means a Subsidiary of the Borrower with assets in
excess of 3% of Consolidated Total Tangible Assets.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Syndication Agent” has the meaning specified in the introductory paragraph.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

20

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Treasury Subsidiary” means Avery Dennison Treasury Management BV, a
wholly-owned Subsidiary of the Borrower established for the exclusive purpose of
providing treasury services to Borrower and its Consolidated Subsidiaries and
issuing commercial paper, the proceeds from which are distributed, directly or
indirectly, to the Borrower or one or more of its Subsidiaries, and which itself
has no Subsidiaries and generates no operating revenue (other than revenue
generated from customary treasury services and activities) and holds no material
operating assets other than cash, Cash Equivalents, intercompany receivables and
other assets relating to its treasury activities.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unrestricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by the Borrower and its Subsidiaries that is not Restricted
Margin Stock.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any specified “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) as of any date, the capital stock
of such person that is at the time entitled to vote generally in the election of
the board of directors of such person.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

21

--------------------------------------------------------------------------------


 

1.02                    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                               The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                               Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03                    Accounting Terms.  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Debt of the Borrower and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.

 

22

--------------------------------------------------------------------------------


 

(b)                              Changes in GAAP.  If at any time any change in
GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

1.04                    Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                    Exchange Rates; Currency Equivalents.

 

(a)                               The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Borrowings and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by the Borrower hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

 

(b)                              Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing, Eurocurrency Rate Loan is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded up or down to the nearest unit of such
Alternative Currency, with a rounding up if there is no nearest unit), as
determined by the Administrative Agent.

 

(c)                               The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

23

--------------------------------------------------------------------------------


 

1.06                    Additional Alternative Currencies.

 

(a)                               (a)  The Borrower may from time to time
request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders.

 

(b)                              Any such request shall be made to the
Administrative Agent not later than noon, ten Business Days prior to the date of
the desired Borrowing (or such other time or date as may be agreed by the
Administrative Agent in its sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof.  Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) shall notify the Administrative Agent,
not later than 11:00 a.m., five Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans in such requested currency.

 

(c)                               Any failure by a Lender to respond to such
request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender to permit Eurocurrency Rate Loans to be
made in such requested currency.  If the Administrative Agent and all the
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Borrower.

 

1.07                    Change of Currency.

 

(a)                               Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)                              Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

24

--------------------------------------------------------------------------------


 

(c)                               Each provision of this Agreement also shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any other country and any relevant market conventions or practices relating
to the change in currency.

 

1.08                    Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern Time (daylight
or standard, as applicable).

 

1.09                    Amendment and Restatement.  On the Restatement Date and
immediately prior to the effectiveness of this Agreement, no Loans are
outstanding pursuant to the Original Credit Agreement.  On the Restatement Date,
the Original Commitments shall be amended and restated in their entirety as
Commitments hereunder. The parties acknowledge and agree that this Agreement and
the other Loan Documents do not constitute a novation, payment and reborrowing
or termination of the obligations under the Original Credit Agreement and that
all such obligations are in all respects continued and outstanding as
Obligations under this Agreement except to the extent such Obligations are
modified from and after the Restatement Date as provided in this Agreement and
the other Loan Documents.

 

ARTICLE II. THE COMMITMENTS AND BORROWINGS

 

2.01                    Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Loan”) to
the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment.  Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.03, and reborrow under this Section 2.01.  Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

2.02                    Borrowings, Conversions and Continuations of Loans.

 

(a)                               Each Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Loan Notice.  Each such Loan Notice must be received by the
Administrative Agent not later than noon (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the

 

25

--------------------------------------------------------------------------------


 

definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than noon (i) four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than noon
(i) three Business Days before the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, and (vi) the currency of the Loans to be borrowed.  If the
Borrower fails to specify a currency in a Loan Notice, then the Loans so
requested shall be made in Dollars.  If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

 

(b)                              Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender in writing of the amount
(and currency) of its Applicable Percentage of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender in writing of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later

 

26

--------------------------------------------------------------------------------


 

than 1:00 p.m., in the case of any Loan denominated in Dollars (or in the case
of Base Rate Loans, 2:00 p.m.), and not later than 1:00 p.m. in the place of
payment specified by the Administrative Agent in the case of any Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction or waiver of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)                               Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                             The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                               After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than eight Interest Periods in effect
with respect to Loans.

 

2.03                    Prepayments.

 

(a)                               The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form acceptable to the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), and received by the Administrative Agent
not later than noon (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) one Business Day prior to any date of prepayment
of Base Rate Loans; and (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $1,000,000 or a whole

 

27

--------------------------------------------------------------------------------


 

multiple of $1,000,000 in excess thereof; and (iv) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that if such prepayment
is to be made from the proceeds of another transaction that will result in the
refinancing of all of the Obligations and the termination of this Agreement,
then such prepayment may be conditioned upon the closing of such refinancing
transaction.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.14, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(b)                              If the Administrative Agent notifies the
Borrower at any time that the Total Outstandings at such time exceed an amount
equal to 105% of the Aggregate Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay Loans in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Aggregate Commitments then in
effect.

 

2.04                    Termination or Reduction of Commitments.

 

(a)                               The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments in whole or in part; provided that
(i) any such notice shall be received by the Administrative Agent not later than
noon three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. A notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(b)                              The Borrower shall have the right, at any time,
upon at least three Business Days’ notice to a Defaulting Lender (with a copy to
the Administrative Agent), to terminate in whole such Defaulting Lender’s
Commitment under this Section 2.04(b). The Borrower will pay an amount equal to
100% of the outstanding principal of such Defaulting Lender’s Loans, accrued

 

28

--------------------------------------------------------------------------------


 

interest thereon, accrued fees and all other amounts payable to such Defaulting
Lender hereunder and under the other Loan Documents and upon such payments, the
obligations of such Defaulting Lender hereunder shall, by the provisions hereof,
be released and discharged; provided, however, that (i) such Defaulting Lender’s
rights under Section 3.04 shall survive such release and discharge as to matters
occurring prior to such date and (ii) no claim that the Borrower may have
against such Defaulting Lender arising out of such Defaulting Lender’s default
hereunder shall be released or impaired in any way.  The aggregate amount of the
Commitments of the Lenders once reduced pursuant to this Section 2.04(b) may not
be reinstated.

 

2.05                    Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of Loans outstanding
on such date.  All Loans must be repaid in the same currency in which made.

 

2.06                    Interest.

 

(a)                               Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                              (i)                                  If any
amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws so long as such amount has not been paid.

 

(ii)                              In the event of the occurrence of an Event of
Default under Section 8.01(h), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws so long as such Event of Default is continuing.

 

(iii)                          If any amount (other than principal of any Loan)
payable by the Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws so long as such amount has not been paid.

 

(iv)                          Upon the request of the Required Lenders, while
any Event of Default exists (other than as set forth in clauses (b)(i),
(b)(ii) and (b)(iii) above), the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws so long as such Event of Default is continuing.

 

29

--------------------------------------------------------------------------------


 

(v)                              Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                               Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

2.07                    Fees.

 

(a)                               Facility Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a facility fee in Dollars equal to the Applicable Rate
times the actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Loans), regardless
of usage, subject to adjustment as provided in Section 2.14.  The facility fee
shall accrue at all times during the Availability Period (and thereafter so long
as any Loans remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first Business Day of each January, April, July and
October, commencing with the first such date to occur after the Restatement
Date, and on the last day of the Availability Period (and, if applicable,
thereafter on demand).  The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)                              Other Fees.  The Borrower shall pay to each
Arranger and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letters. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.08                    Computation of Interest and Fees.  All computations of
interest for Base Rate Loans (including when the Base Rate Loan is determined by
reference to the Eurocurrency Rate) shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.09                    Evidence of Debt.

 

30

--------------------------------------------------------------------------------


 

The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.

 

2.10                    Payments Generally; Administrative Agent’s Clawback.

 

(a)                               General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. 
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

31

--------------------------------------------------------------------------------


 

(b)                              (i)  Funding by Lenders; Presumption by
Administrative Agent.  All payments to be made by a Lender to the Administrative
Agent shall be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurocurrency Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 1:00 p.m. on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                              Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in Same Day Funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                               Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Borrowing set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

32

--------------------------------------------------------------------------------


 

(d)                             Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 10.04(c).

 

(e)                               Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11                    Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)                                  if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                              the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply)

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

33

--------------------------------------------------------------------------------


 

2.12                    Extension of Maturity Date.

 

The Borrower may, upon not less than 30 days’ (but not more than 45 days’)
notice prior to each anniversary of the Restatement Date from and after the
second anniversary of the Restatement Date (each such anniversary, “Current
Anniversary Date”) to the Administrative Agent (which shall notify each Lender
of receipt of such request), propose to extend the Maturity Date for an
additional one-year period measured from the Maturity Date then in effect.  Each
Lender shall endeavor to respond to such request, whether affirmatively or
negatively (such determination to be in the sole discretion of such Lender), by
notice to the Administrative Agent in writing not less than 20 days (but not
more than 30 days) prior to the Current Anniversary Date.  The Administrative
Agent shall, upon not less than 15 days’ notice prior to the Current Anniversary
Date, notify the Borrower in writing of the Lenders’ decisions.  No Maturity
Date of any Lender shall be extended unless (i) by the date 20 days prior to the
Maturity Date then in effect Banks having at least 50% in aggregate amount of
the Commitments in effect at the time any such extension is requested shall have
elected so to extend their Commitments and (ii) the Administrative Agent shall
have received a certificate signed by a Designated Officer dated as of such
extension date in form and substance satisfactory to the Administrative Agent
stating that the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.12, the representations and warranties contained in
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b) of Section 6.01 and the representations and
warranties contained in Section 5.06 shall be deemed to refer to the most recent
financial statements furnished pursuant to subsection (b) of Section 6.01, and
that no Default has occurred and is continuing.  Any Lender which does not give
such notice to the Administrative Agent by the date 20 days prior to the
Maturity Date then in effect shall be deemed to have elected not to extend as
requested, and the Commitment of each non-extending Lender shall terminate on
its Maturity Date determined without giving effect to such requested extension. 
If any Lender does not consent to a request for an extension of the Maturity
Date, or is deemed not to have consented to the requested extension (each, a
“Declining Lender”), and the Maturity Date has been extended for the other
Lender(s) (the “Extending Lenders”), the Borrower may, prior to the end of the
Current Anniversary Date, replace such Declining Lender in accordance with
Section 10.13 with one or more Eligible Assignees or increase the Commitment of
an Extending Lender, in an amount equal to the amount of the Commitments of the
Declining Lenders, provided that, as provided in Section 2.13, the Extending
Lenders shall have the right to increase their Commitments ratably up to the
amount of the Declining Lenders’ Commitments before the Borrower will be
permitted to substitute any other financial institution for the Declining
Lenders.

 

2.13                    Increase in Commitments.

 

(a)                             After the Restatement Date, the Borrower may,
upon at least thirty (30) days’ notice to the Administrative Agent (which shall
promptly provide a copy of such notice to the Lenders), propose to increase the
amount of the Commitments in an aggregate minimum amount of $25,000,000 and an
aggregate maximum amount for all increases pursuant to this Section 2.13

 

34

--------------------------------------------------------------------------------


 

not to exceed $300,000,000 (the amount of any such increase, the “Increased
Commitments”) provided that the Administrative Agent shall have received a
certificate signed by a Designated Officer dated as of the date of such increase
in form and substance satisfactory to the Administrative Agent stating that the
representations and warranties contained in Article V are true and correct in
all material respects on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b) of Section 6.01 and the
representations and warranties contained in Section 5.06 shall be deemed to
refer to the most recent financial statements furnished pursuant to subsection
(b) of Section 6.01 and that no Default has occurred and is continuing.

 

(b)                              The Borrower may offer the Increased
Commitments to: (i) any Lender party to this Agreement; provided, that any
Lender offered an Increased Commitment shall have no obligation to accept such
Increased Commitment; or (ii) any other Eligible Assignee acceptable to the
Administrative Agent and which agrees to become a party to this Agreement (an
“Additional Lender”); provided that the Commitment of each such Lender or
Additional Lender equals or exceeds $10,000,000.  The sum of (1) the aggregate
amount of Commitment increases of any existing Lenders pursuant to this
subsection (b) plus (2) the aggregate amount of any Commitments of Additional
Lenders shall not in the aggregate exceed the total amount of the Increased
Commitments.

 

(c)                               An increase in the aggregate amount of the
Commitments pursuant to this Section 2.13 shall become effective upon the
receipt by the Administrative Agent of an agreement in form and substance
satisfactory to the Administrative Agent signed by the Borrower, by each
Additional Lender and by each other Lender whose Commitment is to be increased,
setting forth the new Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the Increased Commitments and such opinions of counsel for the Borrower with
respect to the Increased Commitments as the Administrative Agent may reasonably
request.

 

2.14                    Defaulting Lenders.  Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                  Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                              Defaulting Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to

 

35

--------------------------------------------------------------------------------


 

Section 10.08, shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the other
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                          Certain Fees.  No Defaulting Lender shall be
entitled to receive fees payable under Section 2.07(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(b)                              Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in their sole discretion in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

36

--------------------------------------------------------------------------------


 

ARTICLE III.                                           TAXES, YIELD PROTECTION
AND ILLEGALITY

 

3.01                    Taxes.

 

(a)                               Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Laws (as determined in the good faith discretion of the
Withholding Agent) require the deduction or withholding of any Tax from any such
payment by the Withholding Agent or the Borrower, then the Withholding Agent or
Borrower shall be entitled to make such deduction or withholding.

 

(ii)                              If Borrower or the Administrative Agent shall
be required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions, (B) the
Administrative Agent shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(iii)                          If Borrower or the Administrative Agent shall be
required by any applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) Borrower or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions, (B) Borrower or
the Administrative Agent, to the extent required by such Laws, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                              Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                               Tax Indemnifications.  (i) The Borrower shall,
and does hereby, indemnify each Recipient, and shall make payment in respect
thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable

 

37

--------------------------------------------------------------------------------


 

expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)                              Each Lender shall, and does hereby, severally
indemnify the Borrower and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                             Evidence of Payments.  As soon as practicable
after any payment of Taxes by the Borrower to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Administrative Agent.

 

(e)                               Status of Lenders; Tax Documentation.

 

(i)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (e)(ii)(B) and
(e)(ii)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

38

--------------------------------------------------------------------------------


 

(ii)                              Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                        any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)                           any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party, (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or W-8BEN-E (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)                          executed originals of IRS Form W-8ECI (or any
successor form);

 

(III)                    in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any
successor form); or

 

39

--------------------------------------------------------------------------------


 

(IV)                    to the extent a Foreign Lender is not the beneficial
owner, executed originals of IRS Form W-8IMY (or any successor form),
accompanied by IRS Form W-8ECI (or any successor form), IRS Form W-8BEN or
W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

 

(C)                           any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                          if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                          Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If the Administrative Agent or any
Lender

 

40

--------------------------------------------------------------------------------


 

determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) and net of any
loss or gain realized in the conversion of such funds from or to another
currency incurred by the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection (f) the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection
(f) shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 

(g)                              Survival.  Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

(h)                              Defined Terms.  For purposes of this
Section 3.01, the term “applicable Law” includes FATCA.

 

3.02                    Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining the Base Rate Loans
the interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x)

 

41

--------------------------------------------------------------------------------


 

the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                    Inability to Determine Rates.  If in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
(a) the Administrative Agent reasonably determines that (i) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders reasonably determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
the case of clause (a) above, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist and in the case of clause
(b) above, until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, in the event that the Administrative Agent or
Required Lenders shall make any determination of the type described in the
foregoing paragraph, they shall do so in a manner consistent with the
then-prevailing market practice and in a manner

 

42

--------------------------------------------------------------------------------


 

consistent with such Administrative Agent or Lender’s determinations with
respect to loans to other similarly situated borrowers to whom it has extended
credit.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, the Borrower
and the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section, (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

3.04                    Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e));

 

(ii)                              subject any Recipient to any Taxes (other than
(A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                          impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
of which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered; provided that such costs
are not being imposed on the Borrower disproportionately in comparison with the
general treatment of other similarly situated borrowers to which such Lender has
extended credit.

 

(b)                              Capital Requirements.  If any Lender determines
that any Change in Law affecting such Lender or any Lending Office of such
Lender or such Lender’s holding company,

 

43

--------------------------------------------------------------------------------


 

if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                               Certificates for Reimbursement.  A certificate
of a Lender setting forth the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

(d)                             Delay in Requests.  Failure or delay on the part
of any Lender to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)                               Reserves on Eurocurrency Rate Loans.  The
Borrower shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which such interest or cost is
payable on or with respect to such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

44

--------------------------------------------------------------------------------


 

3.05                    Compensation for Losses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, which
written demand shall set forth in reasonable detail the amount or amounts as
necessary to compensate such Lender as specified in this Section 3.05 and be
delivered to the Borrower and shall be conclusive and binding absent manifest
error, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any documented loss, cost or expense incurred by it as a
result of:

 

(a)                               any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                              any failure by the Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower;

 

(c)                               any failure by the Borrower to make payment of
any Loan (or interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency; or

 

(d)                             any assignment of a Eurocurrency Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds (but excluding any loss of anticipated
profits) obtained by it to maintain such Loan, from fees payable to terminate
the deposits from which such funds were obtained or from the performance of any
foreign exchange contract entered into in connection with the Loans.  The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06                    Mitigation Obligations; Replacement of Lenders.

 

(a)                               Designation of a Different Lending Office. 
Each Lender may make any Loan to the Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Borrower to repay the Loan in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate

 

45

--------------------------------------------------------------------------------


 

or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                              Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 10.13.

 

3.07                    Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.                                           CONDITIONS PRECEDENT

 

4.01                    Conditions to Restatement.  The effectiveness of this
Agreement is subject to satisfaction or waiver of the following conditions
precedent:

 

(a)                               The Administrative Agent’s receipt of the
following, each of which shall be originals, e-mails (in a .pdf format followed
promptly by originals), or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Designated Officer of the
Borrower, each dated the Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

 

(i)                                  executed counterparts of this Agreement;

 

(ii)                              a Note executed by the Borrower in favor of
each Lender that has requested a Note at least two Business Days in advance of
the Restatement Date;

 

(iii)                          a certificate of the Secretary or an Assistant
Secretary of the Borrower certifying as to the names, offices and true
signatures of the Designated Officers of the Borrower authorized to execute and
deliver this Agreement and the other Loan Documents;

 

(iv)                          such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized, a certificate of good standing with respect to the Borrower in
its jurisdiction of incorporation and a certificate of good standing showing
that the Borrower is in good standing as a foreign corporation in California;

 

46

--------------------------------------------------------------------------------


 

(v)                              a favorable opinion of internal counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Borrower and the Loan Documents as the Administrative
Agent may reasonably request; and

 

(vi)                          a certificate signed by a Designated Officer of
the Borrower (A) setting forth resolutions adopted by the Borrower’s board of
directors authorizing the execution, delivery and performance of the Loan
Documents by the Borrower, (B) certifying that the representations and
warranties contained in Article V are true and correct in all material respects
on and as of the Restatement Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and (C) no Default has occurred and is continuing.

 

(b)                              Any fees required to be paid on or before the
Restatement Date shall have been paid.

 

(c)                               Unless waived by the Administrative Agent, the
Borrower shall have paid all reasonable and documented fees, charges and
disbursements of a single counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced at
least one Business Day prior to the Restatement Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.

 

4.02                    Conditions to all Borrowings.  The obligation of each
Lender to honor any Loan Notice (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:

 

(a)                               The representations and warranties of the
Borrower contained in Article V (other than in Sections 5.06 and 5.09) or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05 shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b) of Section 6.01.

 

47

--------------------------------------------------------------------------------


 

(b)                              No Default shall exist, or would result from
such proposed Borrowing or from the application of the proceeds thereof.

 

(c)                               The Administrative Agent shall have received a
Loan Notice in accordance with the requirements hereof.

 

(d)                             In the case of a Borrowing to be denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Borrowing to be
denominated in the relevant Alternative Currency.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                    Existence and Qualification; Power; Compliance with Law.

 

(a)                               The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of Delaware.  The Borrower
is duly qualified or registered to transact business in California and each
other jurisdiction in which the conduct of its business or the ownership of its
properties make such qualification or registration necessary, except where the
failure so to qualify or register would not have a Material Adverse Effect.  The
Borrower has all requisite corporate power and authority to (i) conduct its
business, (ii) own and lease its properties and (iii) execute, deliver and
perform all of its obligations under the Loan Documents, except in each case
referred to in clauses (i) and (ii), to the extent that failure to do so would
not have a Material Adverse Effect.

 

(b)                              All outstanding shares of capital stock of the
Borrower are duly authorized, validly issued, fully paid, nonassessable, and
issued in compliance with all applicable state and federal securities and other
Laws.

 

(c)                               The Borrower is in compliance with all Laws
and other legal requirements applicable to its business, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Authority that are
necessary for the transaction of its business, except where the failure to be in
such compliance, obtain such authorizations, consents, approvals, orders,
licenses, and permits, accomplish such filings, registrations, and
qualifications, or obtain such exemptions, would not have a Material Adverse
Effect.

 

48

--------------------------------------------------------------------------------


 

5.02                    Authority; Compliance with Other Instruments and
Government Regulations.  The execution, delivery, and performance by the
Borrower of the Loan Documents have been duly authorized by all necessary
corporate action and do not and will not (a) require any consent or approval not
heretofore obtained of any stockholder, security holder or creditor; (b) violate
or conflict with any provision of the Borrower’s Organization Documents;
(c) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
agreement to which Borrower is a party or affecting Borrower or the properties
of Borrower or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which Borrower or its property is subject; or
(d) violate any provision of any Laws (including without limitation Regulation U
of the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to the Borrower, in each case under clauses (c)(ii) and (d) in a
way that would have a Material Adverse Effect.

 

5.03                    No Governmental Approvals Required.  No authorization,
consent, approval, order, license or permit from, or filing, registration, or
qualification with, notice to or exemption from any of the foregoing from any
Governmental Authority or any other Person is or will be necessary or required
in connection with the execution, delivery, and performance by, or enforcement
against, the Borrower of the Loan Documents.

 

5.04                    Subsidiaries.

 

(a)                               Schedule 5.04 hereto correctly sets forth as
of September 30, 2017 the names and jurisdictions of formation of all
Subsidiaries of the Borrower and states whether each is or is not a Consolidated
Subsidiary.  Except for shares of capital stock or partnership interests in a
Subsidiary required by applicable Laws to be held by a director or comparable
official of that Subsidiary and unless otherwise indicated in Schedule 5.04 or
where the failure to own all of the shares of capital stock or partnership
interests in such Subsidiary would have a Material Adverse Effect, all of the
outstanding shares of capital stock or partnership interests of each Subsidiary
are owned beneficially by the Borrower, and, to the knowledge of the Borrower,
all securities and interests so owned are duly authorized, validly issued, fully
paid, non-assessable, and issued in compliance with all applicable state and
federal securities and other Laws, and are free and clear of all Liens and
Rights of Others.

 

(b)                              Each Subsidiary is a corporation or other legal
entity duly formed, validly existing, and in good standing under the laws of its
jurisdiction of formation, is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to be so duly qualified and in good standing would have
a Material Adverse Effect, and has all requisite legal power and authority to
(i) conduct its business and (ii) own and lease its properties, except in the
cases of clause (i) and (ii), where the failure to do so would not have a
Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 

(c)                               Each Subsidiary is in compliance with all Laws
and other legal requirements applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and has
accomplished all filings, registrations, and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Authority that are
necessary for the transaction of its business, except where the failure to be in
such compliance, obtain such authorizations, consents, approvals, orders,
licenses, and permits, accomplish such filings, registrations, and
qualifications, or obtain such exemptions, would have a Material Adverse Effect.

 

5.05                    Financial Statements.  The Borrower has furnished to
each Lender the following financial statements:  (i) the consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at December 31, 2016,
and the related consolidated statements of income, Shareholders’ Equity and
changes in financial position for the year then ended, together with the report
of PricewaterhouseCoopers on such financial statements and (ii) the condensed
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at September 30, 2017, and the related condensed consolidated statements of
income and changes in financial position for the year-to-date then ended.  The
foregoing financial statements (i) are in accordance with the books and records
of the Borrower and its Consolidated Subsidiaries, (ii) were prepared in
accordance with GAAP applied consistently throughout the periods covered thereby
and (iii) fairly present in all material respects the consolidated financial
condition and results of operations of the Borrower and the Consolidated
Subsidiaries as at the dates and for the periods covered thereby, except as
otherwise expressly noted therein and in the case of the condensed consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at
September 30, 2017, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

5.06                    No Material Adverse Change or Other Liabilities.  Since
December 31, 2016, there has been no event or circumstance that has had a
Material Adverse Effect.  The Borrower and the Consolidated Subsidiaries do not
have any material liability or material contingent liability required to be
reflected or disclosed in the financial statements or notes thereto described in
Section 5.05 which is not so reflected or disclosed.

 

5.07                    Title to Assets.  The Borrower has good and valid title
to all of the assets reflected in the financial statements described in
Section 5.05 (except for assets that are sold in transactions that are not
prohibited by the terms of this Agreement) free and clear of all Liens and
Rights of Others other than (a) those reflected or disclosed in such financial
statements or notes thereto, (b) immaterial Liens or Rights of Others not
required under GAAP to be so reflected or disclosed, and (c) Liens or Rights of
Others permitted pursuant to Section 7.02.

 

5.08                    Regulated Industries.  Neither the Borrower, any Person
“controlling” (as such term is defined in the definition of “Affiliate”) the
Borrower, nor any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.09                    Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the Borrower’s knowledge, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of any of them
in any court of law or before any Governmental Authority which, (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) if determined adversely to any of them,
would have a Material Adverse Effect, except, with respect to the foregoing
subsection (b), as referred to in the Borrower’s news releases and filings with
the SEC made or filed on or prior to the Restatement Date.

 

50

--------------------------------------------------------------------------------


 

5.10                    Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by the Borrower.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, the legal, valid, and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by equitable principles relating to the
granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

5.11                    No Default.  No Default exists or has resulted from the
incurring of any Obligations by the Borrower.  As of the Restatement Date,
neither the Borrower nor any Subsidiary is in default under or with respect to
any material Contractual Obligation in any respect which, individually or
together with all such defaults, has had a Material Adverse Effect.

 

5.12                    ERISA.  (a) The actuarial present value of all vested
accrued benefits under all Pension Plans does not exceed the current fair market
value of the assets determined on an ongoing basis of the Pension Plans by an
amount which would reasonably be expected to have a Material Adverse Effect;
(b) no Pension Plan or trust created thereunder has failed to satisfy the
minimum funding standards under Section 412 of the Code and Section 302 of
ERISA, in each case, whether or not waived, except to the extent such failure
would not reasonably be expected to have a Material Adverse Effect; and
(c) based on written information received from the respective administrators of
“multiemployer plans” (as defined in ERISA) to which the Borrower or any
Subsidiary contributes, the aggregate present value of the unfunded vested
benefits allocable to the Borrower or such Subsidiaries under all such
multiemployer plans is not an amount which would reasonably be expected to have
a Material Adverse Effect; and (d) the Borrower is not and will not be (i) an
employee benefit plan subject to Title I of ERISA; (ii) a plan or account
subject to Section 4975 of the Code; (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or
(iv) a “governmental plan” within the meaning of ERISA.

 

5.13                    Regulation U.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for purpose of purchasing or carrying any
Margin Stock within the meanings of Regulation U of the Board of Governors of
the Federal Reserve System.  No part of any Borrowing will be used to buy or
carry any Margin Stock, or to extend credit to others for that purpose, or for
any purpose, if to do so would violate the provisions of Regulation U.

 

5.14                    Tax Liability.  The Borrower and its Subsidiaries have
filed or caused to be filed all income tax returns which are required to have
been filed by them, and have paid, or made provision for the payment of, all
Taxes which have become due pursuant to said returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except (a) such Taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been established in accordance with GAAP or (b) where the failure to so file or
pay would not have a Material Adverse Effect.

 

51

--------------------------------------------------------------------------------


 

5.15                    Copyrights, Patents, Trademarks and Licenses, etc.  The
Borrower or its Subsidiaries own or are licensed or otherwise have the right to
use all of the patents, patent rights trademarks, service marks, trade names,
copyrights, contractual franchises, licenses, authorizations and other rights
that are reasonably necessary for the operation of their respective businesses,
where the failure to have such rights would have a Material Adverse Effect.  To
the knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person, where such infringement would create a
Material Adverse Effect.

 

5.16                    Environmental Matters.  The Borrower conducts in the
ordinary course of business a review of the effect of existing Environmental
Laws and existing Environmental Claims on its business, operations and
properties, and as a result thereof the Borrower has reasonably concluded that
such Environmental Laws and Environmental Claims would not, individually or in
the aggregate, have a Material Adverse Effect.

 

5.17                    Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or such Subsidiary operates.

 

5.18                    Disclosure.  No written statement made by the Borrower
to the Lenders in connection with the Loan Documents or any Loan (in each case,
as modified or supplemented by other information so furnished) when furnished
and taken as a whole, contains or will contain any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
estimates, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that such projected information as to future events and are not
to be viewed as facts, such projected information is subject to uncertainties
and contingencies, many of which are beyond the Borrower’s control, no assurance
can be given that any particular projected information will be realized and
actual results during the period or periods covered by any such projected
information may differ significantly from the projected results and such
differences may be material.  There is no fact which the Borrower has not
disclosed to the Lenders in writing which materially and adversely affects nor,
so far as the Borrower can now foresee, is reasonably likely to prove to affect
materially and adversely the business, operations, properties, profits or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, or the ability of the Borrower to perform the Obligations.

 

52

--------------------------------------------------------------------------------


 

5.19                    OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer, or
employee of the Borrower or any of its Subsidiaries, is an individual or entity
that is or is owned or Controlled by any individual or entity that is
(i) currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority having jurisdiction over the Borrower or any of its
Subsidiaries or (iii) located, organized or resident in a Designated
Jurisdiction.

 

5.20                    Anti-Corruption Laws.  The Borrower and its Subsidiaries
have conducted their businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
similar anti-corruption legislation in other jurisdictions having jurisdiction
over the Borrower or any of its Subsidiaries and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

 

5.21                    EEA Financial Institutions.  The Borrower is not an EEA
Financial Institution.

 

ARTICLE VI.                                           AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall, and shall cause each of its
Subsidiaries to, unless the Required Lenders otherwise consent in writing:

 

6.01                    Financial and Business Information.  The Borrower shall
deliver to the Administrative Agent for further distribution to the Lenders at
its own expense:

 

(a)                               As soon as reasonably possible, and in any
event within 60 days after the close of each of the first three fiscal quarters
of each fiscal year of the Borrower, (i) the condensed consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
quarter, setting forth in comparative form the corresponding figures as of the
preceding fiscal year, if available, and (ii) the condensed consolidated
statements of income and changes in financial position of the Borrower and its
Consolidated Subsidiaries for the portion of the fiscal year ended with such
quarter, setting forth in comparative form the corresponding periods of the
preceding fiscal year, all in reasonable detail, prepared in accordance with
GAAP and certified by the principal financial officer of the Borrower, subject
to normal year-end audit adjustments;

 

(b)                              As soon as reasonably possible, and in any
event within 120 days after the close of each fiscal year of the Borrower,
(i) the consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as at the end of such fiscal year, setting forth in comparative
form the corresponding figures at the end of the preceding fiscal year and
(ii) the consolidated statements of income and changes in financial position of
the Borrower and its Consolidated Subsidiaries for such fiscal year, setting
forth in comparative form the corresponding figures for the previous fiscal
year.  Such consolidated balance sheet and statements shall be prepared in
reasonable detail, in accordance with GAAP, and shall be accompanied by a report
and opinion of PricewaterhouseCoopers or other independent public accountants
selected by the Borrower and reasonably satisfactory to the Required Lenders,
which report and opinion shall be prepared in accordance with GAAP and shall be
subject only to such qualifications and exceptions as are acceptable to the
Required Lenders.

 

53

--------------------------------------------------------------------------------


 

6.02                    Certificates; Other Information.  The Borrower shall
deliver or make available to the Administrative Agent and the Lenders at its own
expense:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a Compliance
Certificate executed by a Designated Officer;

 

(b)                              promptly after request by the Administrative
Agent or any Lender, copies of any material report filed by the Borrower or any
of its Subsidiaries with any Governmental Authority unless such delivery or
making such report available would violate applicable Laws; and

 

(c)                               promptly after the same are available, at the
Administrative Agent’s or any Lender’s request, copies of each annual report,
proxy or financial statement or other material report or communication sent to
all stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower files or is
required to file with the SEC or any similar or corresponding Governmental
Authority or with any securities exchange.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on DebtDomain, IntraLinks,
Syndtrak, ClearPar or another similar electronic system (the “Platform”) and
(b) no Lender shall be a Public Lender.

 

6.03                    Notices.  The Borrower shall promptly notify the
Administrative Agent and each Lender:

 

(a)                               promptly upon becoming aware of the occurrence
of any (i) “reportable event” (as such term is defined in Section 4043 of ERISA)
or (ii) “prohibited transaction” (as such term is defined in Section 406 of
ERISA) with respect to which the Borrower may be liable for excise tax under
Section 4975 of the Code in connection with any Pension Plan or any trust
created thereunder, in either case which may result in a Material Adverse
Effect, a written notice specifying the nature thereof, what action the Borrower
and/or any of its Subsidiaries is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto; it being understood that for purposes of this provision,

 

54

--------------------------------------------------------------------------------


 

“aware” means that such event or transaction must be actually known to the chief
financial officer or the treasurer of the Borrower;

 

(b)                              promptly upon, and in any event within five
Business Days after, becoming aware of the existence of (i) (x) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority which would reasonably be expected to
result in a Material Adverse Effect or (y) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary which would reasonably be expected to result in a Material Adverse
Effect, except, with respect to the foregoing clause (i), as referred to in the
Borrower’s news releases and filings with the SEC, or (ii) any condition or
event which constitutes a Default or an Event of Default, a written notice
specifying the nature and period of existence thereof and what action the
Borrower is taking or proposes to take with respect thereto; it being understood
that for purposes of this provision, “aware” means that such condition or event
must be actually known to the chief financial officer or the treasurer of the
Borrower;

 

(c)                               promptly upon becoming aware that the holder
of any evidence of indebtedness or other security of the Borrower or any of its
Subsidiaries that is material to the Borrower and its consolidated Subsidiaries,
considered as a whole, has given notice or taken any other action with respect
to a claimed default or event of default, a written notice specifying the notice
given or action taken by such holder and the nature of the claimed default or
event of default and what action the Borrower or its Subsidiary is taking or
proposes to take with respect thereto; it being understood that for purposes of
this provision, “aware” means that such notice or action must be actually known
to the chief financial officer or the treasurer of the Borrower;

 

(d)                             of any change in accounting policies or
financial reporting practices by the Borrower or any of its consolidated
Subsidiaries that is material to the Borrower and its consolidated Subsidiaries
considered as a whole; and

 

(e)                               such other data and information as from time
to time may be reasonably requested by any Lender.

 

6.04                    Payment of Taxes and Other Potential Liens.  Pay and
discharge promptly, all Taxes (including any withholding Taxes required by law
to be paid by the Borrower), assessments, and governmental charges or levies
imposed upon it, upon its property or any part thereof, upon its income or
profits or any part thereof, in each case that, individually or in the
aggregate, are material to the Borrower and its Subsidiaries, considered as a
whole, or upon any right or interest of the Lenders under any Loan Document;
except that the Borrower and its Subsidiaries shall not be required to pay or
cause to be paid (a) any income or gross receipts Tax generally applicable to
banks or (b) any Tax, assessment, charge, or levy that is not yet past due, or
is being contested in good faith by appropriate proceedings, as long as the
relevant entity has established and maintains adequate reserves for the payment
of the same and by reason of such nonpayment no material property of the
Borrower is in danger of being lost or forfeited.

 

55

--------------------------------------------------------------------------------


 

6.05                    Preservation of Existence.  Preserve and maintain their
respective existence, licenses, rights, franchises, and privileges in the
jurisdiction of their formation and all authorizations, consents, approvals,
orders, licenses, permits, or exemptions from, or registrations with, any
Governmental Authority that are necessary for their respective businesses, and
qualify and remain qualified to transact business in each jurisdiction in which
such qualification is necessary in view of their respective business or the
ownership or leasing of their respective properties, except that the failure to
preserve and maintain any particular license, right, franchise, privilege,
authorization, consent, approval, order, permit, exemption, or registration, or
to qualify or remain qualified in any jurisdiction, that would not have a
Material Adverse Effect will not constitute a violation of this covenant, and
except that nothing in this Section 6.05 shall prevent the termination of the
business or existence (corporate or otherwise) of any Subsidiary of the Borrower
which in the reasonable judgment of the Board of Directors of the Borrower is no
longer necessary or desirable.

 

6.06                    Maintenance of Properties.  Maintain, preserve, and
protect all of their respective properties and equipment in good order and
condition, subject to wear and tear in the ordinary course of business and, in
the case of unimproved properties, damage caused by the natural elements, and
not permit any waste of their respective properties, except where a failure to
maintain, preserve, and protect a particular item of property or equipment would
not reasonably be expected to result in a Material Adverse Effect.

 

6.07                    Maintenance of Insurance.  Maintain insurance with
financially sound and reputable insurance companies in such amounts and against
such risks as is usually carried by responsible companies engaged in similar
businesses and owning similar assets in the general areas in which the Borrower
and its Subsidiaries operate except to the extent that the Borrower or a
Subsidiary is, in the reasonable opinion of a Designated Officer, adequately
self-insured in a manner comparable to responsible companies engaged in similar
businesses and owning similar assets in the general areas in which the Borrower
and its Subsidiaries operate.

 

6.08                    Compliance with Laws.  Comply with the requirements of
all applicable Laws and orders, writs, injunctions and decrees of any
Governmental Authority, noncompliance with which would result in a Material
Adverse Effect, except that the Borrower and its Subsidiaries need not comply
with a requirement then being contested by any of them in good faith by
appropriate proceedings so long as no interest of the Lenders would be
materially impaired thereby.

 

6.09                    Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as may be reasonably desired, but not more than once a year unless
an Event of Default has occurred and is continuing, upon reasonable advance
notice to the Borrower; provided, however, that (a) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice, (b) all visits or discussions by any Lender shall be coordinated
through the Administrative Agent, and (c) a

 

56

--------------------------------------------------------------------------------


 

representative of the Borrower shall be given the opportunity to be present for
any discussion with its independent public accountants.

 

6.10                    Keeping of Records and Books of Account.  Keep adequate
records and books of account reflecting financial transactions in conformity
with GAAP and all applicable requirements of any Governmental Authority having
jurisdiction over the Borrower or any of its Subsidiaries, except where the
failure to comply with GAAP or such applicable requirements would not make the
records and books of accounts of the Borrower and its Subsidiaries, taken as a
whole, materially misleading.

 

6.11                    ERISA Compliance.  Comply with the minimum funding
requirements of ERISA with respect to all Pension Plans, except where a failure
to comply with such minimum funding requirements would not reasonably be
expected to result in a Material Adverse Effect.

 

6.12                    Environmental Laws.  Conduct its operations and keep and
maintain its property in compliance with all Environmental Laws where failure to
do so would have a Material Adverse Effect.

 

6.13                    Use of Proceeds.  Use the proceeds of the Loans for
working capital and other general corporate purposes not in contravention of any
Law or of any Loan Document, including acquiring other Persons so long as the
acquisition is approved by the board of directors, requisite general partners,
requisite managers or other governing board or body of the Person being
acquired.

 

6.14                    Anti-Corruption Laws.  Conduct its business in material
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other applicable similar anti-corruption legislation in
other jurisdictions applicable to the Borrower or any Subsidiary and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

ARTICLE VII.                                     NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                    Type of Business.  Make any substantial change in the
character of the business as of the date hereof of the Borrower and its
Subsidiaries, taken as a whole.

 

7.02                    Liens.  Create, incur, assume or permit to exist any
Lien upon any of its property or assets (other than Unrestricted Margin Stock)
now owned or hereafter acquired if the aggregate obligations secured by all such
Liens exceeds, or would exceed (giving effect to any proposed new Lien), an
amount equal to 12.5% of Consolidated Net Worth, other than:

 

(a)                               Liens for Taxes not delinquent or being
contested in good faith by appropriate proceedings in accordance with
Section 6.04;

 

57

--------------------------------------------------------------------------------


 

(b)                              Liens arising in connection with workers’
compensation, unemployment insurance or social security obligations;

 

(c)                               mechanics’, workmen’s, materialmen’s,
landlords’, carriers’, repairmen’s or other like Liens arising in the ordinary
course of business with respect to obligations which are not due or which are
being contested in good faith by appropriate proceedings if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)                             easements, rights of way, minor Liens or other
encumbrances, restrictions or deficiencies which do not in the aggregate
materially detract from the value of its property or assets or materially impair
their use in the operation of the business of the Borrower or the Subsidiary
owning same;

 

(e)                               Liens in existence on property at the time of
its acquisition by the Borrower or its Subsidiary;

 

(f)                                licenses, leases or subleases granted to
other Persons in the ordinary course of business not materially interfering with
the conduct of the business of the Borrower and its Subsidiaries taken as a
whole;

 

(g)                            Liens arising from precautionary Uniform
Commercial Code financing statement filings regarding operating leases entered
into by the Borrower or any Subsidiary in the ordinary course of business;

 

(h)                              Liens securing judgments for the payment of
money or attachment Liens that do not constitute an Event of Default under
Section 8.01(g);

 

(i)                                  statutory, contractual and common law
landlords’ liens under leases or subleases;

 

(j)                                any interest or title of a lessor, sublessor,
licensee or licensor under any lease or license agreement not prohibited by this
Agreement;

 

(k)                              Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any Subsidiary in the ordinary course of business;

 

(l)                                  customary rights and restrictions contained
in agreements relating to the sale or transfer of assets permitted hereunder by
the Borrower or any of its Subsidiaries pending the completion thereof;

 

(m)                          Liens on cash earnest money deposits, escrow
arrangements or similar arrangements made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement for an acquisition or
other transaction permitted hereunder;

 

58

--------------------------------------------------------------------------------


 

(n)                              banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts and securities accounts maintained
with financial institutions in the ordinary course of business, including Liens
relating to intercompany cash pooling and/or sweeping arrangements or similar
cash management products;

 

(o)                              Lien on insurance policies obtained in the
ordinary course of business and the proceeds thereof securing the financing of
the premiums with respect thereto;

 

(p)                              Liens under the Loan Documents; and

 

(q)                              purchase money Liens in connection with
nonrecourse tax sale and leaseback transactions.

 

7.03                    Investments.  Make or permit to exist any Investment in
any Person, except:

 

(a)                               credit extended in connection with the sale of
goods or rendering of services in the ordinary course of business;

 

(b)                              Investments in a Consolidated Subsidiary;

 

(c)                               Acquisitions;

 

(d)                             Investments consisting of cash and Cash
Equivalents;

 

(e)                               Investments that individually or in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect; and

 

(f)                                Investments in corporations, joint ventures,
partnerships, limited liability companies and other Persons not majority owned
by the Borrower and its Subsidiaries not exceeding 20% of Consolidated Net Worth
in the aggregate.

 

7.04                    Sale of Assets or Merger.  Sell or otherwise dispose of
all or substantially all of the assets (other than Unrestricted Margin Stock),
or merge with any other Person unless the Borrower or one of its Subsidiaries is
the surviving Person, except that the sale of all or substantially all of the
assets of a Subsidiary of the Borrower, or the merger of any Subsidiary of the
Borrower when it is not the surviving Person, shall not violate this
Section 7.04 if the assets of such Subsidiary are not material in relation to
the assets of the Borrower and its Subsidiaries, taken as a whole; provided
that, to the extent the Borrower is party to any merger with a Subsidiary and it
is not the surviving Person, such Subsidiary shall expressly assume the
performance of every covenant of this Agreement and any other Loan Documents on
the part of the Borrower, as the case may be, to be performed or observed.

 

7.05                    Financial Covenants.

 

(a)                               Permit the Leverage Ratio, as of the last day
of any four consecutive fiscal quarter period of the Borrower, to exceed
3.50:1.00; provided, that, the maximum Leverage Ratio shall be increased to
3.75:1.00 for the period of four consecutive fiscal quarters immediately
following the consummation of an Acquisition by the Borrower in which the
purchase price of such Acquisition exceeds $250,000,000.

 

59

--------------------------------------------------------------------------------


 

(b)                              Permit the ratio of Consolidated EBITDA to
Consolidated Interest for any period of four consecutive fiscal quarters of the
Borrower to be less than 3.50:1.00.

 

7.06                    Use of Proceeds.  Use any portion of the Loan proceeds,
in any manner that might cause the Loan or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such Loan
and such use of proceeds.

 

7.07                    Sanctions, Anti-Corruption Laws.  Directly, or to the
knowledge of the Borrower, indirectly, use the proceeds of any Borrowing, or
lend, contribute or otherwise make available such proceeds (a) to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any such Subsidiary or any other Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or (b) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions applicable to the
Borrower or any Subsidiary thereof.

 

ARTICLE VIIA.                         LIMITATION ON SUBSIDIARY DEBT

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall not permit its Subsidiaries to
directly or indirectly create, incur, assume or suffer to exist any Debt,
except: (a) Debt owed by any Subsidiary to the Borrower or any other Subsidiary;
(b) Debt of Foreign Subsidiaries in an aggregate principal amount not to exceed
$350,000,000 at any time outstanding to the extent such Foreign Subsidiaries are
subject to capital requirements imposed by local laws and regulations that
prohibit the repatriation of funds by such Foreign Subsidiaries to the Borrower
or any Domestic Subsidiary or the repatriation of funds by such Foreign
Subsidiaries to the Borrower or any Domestic Subsidiary would result in material
adverse tax consequences to the Borrower or its Subsidiaries; (c) Debt in an
aggregate amount not to exceed $500,000,000 at any time outstanding pursuant to
the European commercial paper program existing on the Restatement Date of the
Treasury Subsidiary (and any refinancings thereof by a commercial paper program)
to the extent such Debt is guaranteed by the Borrower; and (d) other Debt in an
aggregate principal amount not to exceed $500,000,000 at any time outstanding.

 

ARTICLE VIII.                               EVENTS OF DEFAULT AND REMEDIES UPON
EVENTS OF DEFAULT

 

8.01                    Events of Default.  There will be a default hereunder if
any one or more of the following events (“Events of Default”) occurs and is
continuing, whatever the reason therefor:

 

(a)                               failure of the Borrower to pay any installment
of principal when due or to pay interest hereunder or any fee or other amounts
due to any Lender hereunder within three Business Days after the date when due;
or

 

60

--------------------------------------------------------------------------------


 

(b)                              the Borrower fails to perform or observe any
term, covenant or agreement contained in Section 7.05 or Section 7.07; or

 

(c)                               the Borrower fails to perform or observe any
other term, covenant, or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed within 30 days after the date performance is due; or

 

(d)                             any representation or warranty in any Loan
Document or in any certificate, agreement, instrument, or other document made or
delivered pursuant to or in connection with any Loan Document proves to have
been incorrect or misleading when made or deemed made in any material respect;
or

 

(e)                               the Borrower or any of its Subsidiaries
(1) fails to pay the principal, or any principal installment, or any present or
future indebtedness for borrowed money, or any guaranty of present or future
indebtedness for borrowed money, within 10 days of the date when due (or within
any longer stated grace period), whether at the stated maturity, upon
acceleration, by reason of required prepayment or otherwise in excess of
$75,000,000 in the aggregate, or (2) fails to perform or observe any other term,
covenant, or agreement on its part to be performed or observed in connection
with any present or future indebtedness for borrowed money, or any guaranty of
present or future indebtedness for borrowed money, in excess of $75,000,000 in
the aggregate, if as a result of such failure any holder or holders thereof (or
an agent or trustee on its or their behalf) has the right to declare such
indebtedness due before the date on which it otherwise would become due or such
guaranty to become payable; or

 

(f)                                any Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect or is declared by a court of competent jurisdiction to be null
and void, invalid, or unenforceable in any respect which is, in the reasonable
opinion of the Required Lenders, materially adverse to the interest of the
Lenders; or the Borrower denies that it has any or further liability or
obligation under any Loan Document or purports to revoke, terminate or rescind
any provision of any Loan Document; or the Borrower or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or

 

(g)                              one or more final judgments or orders against
the Borrower or any of its Subsidiaries is entered for the payment of money in
an aggregate amount (as to all such judgments or orders) in excess of
$75,000,000, and remains unsatisfied without procurement of a stay of execution
for 45 days after the date of entry of such judgment or order or in any event
later than five days prior to the date of any proposed sale under such judgment
or order; or

 

(h)                              any Domestic Subsidiary, any Significant
Subsidiary or the Borrower is the subject of an order for relief by a bankruptcy
court, or is unable or admits in writing its inability to pay its debts as they
mature, or makes an assignment for the benefit of creditors; or applies for or
consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, or similar officer for it or for all or any part of
its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer is appointed without the application or
consent of that entity and the appointment continues undischarged or unstayed
for

 

61

--------------------------------------------------------------------------------


 

60 days; or institutes or consents to any bankruptcy, proposal in bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, dissolution,
custodianship, conservatorship, liquidation, rehabilitation, or similar
proceeding relating to it or to all or any part of its property under the laws
of any jurisdiction; or any similar proceeding is instituted without the consent
of that entity and continues undismissed or unstayed for 60 days; or any
judgment, writ, warrant of attachment or execution, or similar process is issued
or levied against all or any part of the property of any such entity in an
amount in excess of 10% of the total assets of such entity, and is not released,
vacated, or fully bonded within sixty (60) days after its issue or levy, or the
Borrower or any Domestic Subsidiary or any Significant Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (h); or

 

(i)                                  the occurrence of both a Change of Control
and a Rating Event.

 

8.02                    Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)                               declare the commitment of each Lender to make
Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                              declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                               exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

8.03                    Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.14, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

62

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.                                           ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Other than with respect to the Borrower’s consent rights under
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

9.02                    Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                    Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

63

--------------------------------------------------------------------------------


 

(b)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                    Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms

 

64

--------------------------------------------------------------------------------


 

must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05                    Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                    Resignation of Administrative Agent.

 

(a)                               The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower so long as no Event of Default shall have occurred and
be continuing (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                              If the Person serving as Administrative Agent
is a Defaulting Lender pursuant to clause (d) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable Law, by notice in
writing to the Borrower and such Person remove such Person as Administrative
Agent and, with the consent of the Borrower so long as no Event of Default shall
have occurred and be continuing (such consent not to be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

65

--------------------------------------------------------------------------------


 

(c)                               With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

9.07                    Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender hereunder.

 

9.09                    Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

66

--------------------------------------------------------------------------------


 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07 and 10.04) allowed in such
judicial proceeding; and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE X. MISCELLANEOUS

 

10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                               waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                              extend or increase the Commitment of any Lender
(except as provided in Section 2.12 or 2.13) or reinstate any Commitment
terminated pursuant to Section 8.02, without the written consent of such Lender;

 

67

--------------------------------------------------------------------------------


 

(c)                               postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Aggregate Commitments hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby;

 

(d)                             reduce the principal of, or the rate of interest
specified herein on, any Loan or (subject to clause (i) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(e)                               change Section 2.11 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(f)                                amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender; or

 

(g)                              change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

Notwithstanding anything to the contrary herein,

 

(i)                                  no Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender;

 

(ii)                              this Agreement may be amended without further
consent of any Lender (other than any Lender with an Increased Commitment or any
Additional Lender) to increase the Commitments in accordance with Section 2.13
and, in connection with such increase in the Commitments, to permit any Lenders
providing such Increased Commitments and any Additional Lenders to participate
on a ratable basis (after giving effect to such Increased Commitments and
commitments of such Additional Lenders) in any required vote or action required
to be approved by the Required Lenders or by any other number, percentage or
class of Lenders hereunder;

 

68

--------------------------------------------------------------------------------


 

(iii)                          the Administrative Agent and the Borrower may,
with the consent of the other (but without the consent of any Lender), amend,
modify or supplement this Agreement and any other Loan Document to cure any
ambiguity, omission, typographical error, mistake, defect or inconsistency if
such amendment, modification or supplement does not adversely affect the rights
of the Administrative Agent or any Lender; or

 

(iv)                          (1) to add one or more additional revolving credit
facilities to this Agreement, in each case as contemplated by, and subject to
the limitations of Section 2.13, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably in the benefits of this Agreement and the
other Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, (2) to permit the
Lenders providing such additional facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder, and (3) if an additional
facility shall take the form of a revolving credit facility on terms that are
not identical to the terms of the then existing facilities hereunder, to include
such terms as are then customary for the type of facility being added; provided
that the final maturity date of any such facility shall not be earlier than the
Maturity Date.

 

10.02            Notices; Effectiveness; Electronic Communication.

 

(a)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or other electronic imaging means (e.g. “pdf” or “tif”) as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                  if to the Borrower or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

 

(ii)                              if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

69

--------------------------------------------------------------------------------


 

(b)                              Electronic Communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                               The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the platform, any other electronic
platform or electronic messaging service, or through the Internet, other than
for direct or actual damages resulting (i) from the gross negligence or willful
misconduct of such Agent Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction or (ii) a claim brought by the
Borrower against an Agent Party for breach in bad faith of such Agent Party’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; provided, however, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

70

--------------------------------------------------------------------------------


 

(d)                             Change of Address, Etc.  Each of the Borrower
and the Administrative Agent may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                               Reliance by Administrative Agent and Lenders. 
The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices and Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower;
excluding any such losses, costs, expenses and liabilities that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or the applicable Lender or Related Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03            No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely

 

71

--------------------------------------------------------------------------------


 

in its capacity as Administrative Agent) hereunder and under the other Loan
Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

10.04            Expenses; Indemnity; Damage Waiver.

 

(a)                               Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of a single counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender (including the fees, charges and disbursements of (A) one primary
counsel for the Administrative Agent, the Arrangers and the Lenders, taken
together, (B) to the extent reasonably necessary, one local counsel in each
relevant jurisdiction, (C) to the extent reasonably necessary, one special or
regulatory counsel in each relevant specialty and (D) in the case of any actual
or perceived conflict of interest with respect to any of the counsel identified
in clauses (A) through (C) above, one additional counsel to each group of
affected Persons similarly situated, taken as a whole (which in the case of
clause (B) shall allow for up to one additional counsel in each relevant
jurisdiction)) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                              Indemnification by the Borrower.  The Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee; provided that such legal expenses shall be limited to the
reasonable fees, disbursements and other charges of one primary counsel, to the
extent reasonably necessary, one local counsel in each relevant jurisdiction, to
the extent reasonably necessary, one specialty counsel for each relevant
specialty and one additional counsel to each group of affected Persons similarly
situated if one or more conflicts of interest, or perceived conflicts of
interest, arise), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document

 

72

--------------------------------------------------------------------------------


 

or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to (i) have resulted
from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from a claim brought by the Borrower against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, or (y) result from claims of any Indemnitee solely against
one or more other Indemnitees (and not by one or more Indemnitees against the
Administrative Agent or any Arranger in such capacity) that have not resulted
from the action, inaction, participation or contribution of the Borrowers or its
Subsidiaries or any of their respective officers, directors, stockholders,
partners, members, employees, agents, representatives or advisors. Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                               Reimbursement by Lenders.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).

 

(d)                             Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable Law, the Borrower shall not assert, and
hereby waives, and acknowledges that no Subsidiary of the Borrower shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual

 

73

--------------------------------------------------------------------------------


 

damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting (i) from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction or (ii) a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(e)                               Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after presentation of
a reasonably detailed invoice therefor.

 

(f)                                Survival.  The agreements in this Section and
the indemnity provisions of Section 10.02(e) shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

10.06            Successors and Assigns.

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations

 

74

--------------------------------------------------------------------------------


 

hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)                                  Minimum Amounts.

 

(A)                          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in subsection (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                           in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 or a whole
multiple of $1,000,000 in excess thereof unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (such consent by the Administrative Agent not to be
unreasonably withheld or delayed and each such consent to be within the sole
discretion of the consenting party).

 

(ii)                              Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among the revolving credit facility provided hereunder and any
separate revolving credit facilities provided pursuant to the last paragraph of
Section 10.01 on a non-pro rata basis;

 

75

--------------------------------------------------------------------------------


 

(iii)                          Required Consents.  No consent shall be required
for any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)                          the consent of the Borrower shall be required
(which consent may be given or withheld in the Borrower’s sole discretion)
(1) unless an Event of Default has occurred and is continuing at the time of
such assignment or (2) unless such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that, if, as a result of such assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, the Borrower would incur
an additional cost pursuant to Article III, then the consent of the Borrower
shall be required (which consent may be given or withheld in the Borrower’s sole
discretion);and provided, further, that if no consent of the Borrower is
required in accordance with clause (2) of this subsection (b)(iii)(A), the
assigning Lender shall give the Administrative Agent and the Borrower written
notice thereof; and

 

(B)                           the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)                          Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                              No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).

 

(vi)                          Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund

 

76

--------------------------------------------------------------------------------


 

as appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for Tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                             Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties

 

77

--------------------------------------------------------------------------------


 

hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) with respect to any payments made by
such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant agrees to be
subject to the provisions of Sections 3.06 and 10.13 as if it were an assignee
under paragraph (b) of this Section 10.06.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                               Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of Section
3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e) as though it were a Lender.

 

78

--------------------------------------------------------------------------------


 

(f)                                Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

10.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
provided that, to the extent practicable and permitted by law, written notice is
delivered promptly to the Borrower, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.13(b) or
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided hereunder, (h) with the consent of the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any Subsidiary. 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

79

--------------------------------------------------------------------------------


 

10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and

 

80

--------------------------------------------------------------------------------


 

understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

10.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13            Replacement of Lenders.  If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender, Declining Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)                               the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

81

--------------------------------------------------------------------------------


 

(b)                              such Lender shall have received payment of an
amount equal to 100% of the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(d)                             such assignment does not conflict with
applicable Laws; and

 

(e)                               in the case of an assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14            Governing Law; Jurisdiction; Etc.

 

(a)                               GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF CALIFORNIA.

 

(b)                              SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING
IN LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE COUNTY OF
LOS ANGELES, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH

 

82

--------------------------------------------------------------------------------


 

ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                               WAIVER OF VENUE.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                             SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16            California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision,

 

83

--------------------------------------------------------------------------------


 

provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 10.04, the Borrower shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

 

10.17            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Subsidiaries, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Subsidiaries, or any other Person and (B) none of the
Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Subsidiaries with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Subsidiaries.  To the fullest extent permitted by Law, the Borrower hereby
agrees not to assert any claims that it may have against the Administrative
Agent, any Arranger or any Lender with respect to any alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.18            Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws (including those under California) based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it; and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

84

--------------------------------------------------------------------------------


 

10.19            USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

10.20            Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.21            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

10.22            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

85

--------------------------------------------------------------------------------


 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

10.23            No Lender is an Employee Benefit Plan.  Each Lender represents
and warrants as of the Restatement Date to the Administrative Agent and each
other Lead Arranger and their respective Affiliates, and not, for the avoidance
of doubt, for the benefit of the Borrower, that such Lender is not and will not
be (a) an employee benefit plan subject to Title I of ERISA; (b) a plan or
account subject to Section 4975 of the Code; (c) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or
(d) a “governmental plan” within the meaning of ERISA.

 

 

[Remainder of page intentionally left blank; signature pages follow.]

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AVERY DENNISON CORPORATION

 

 

By: /s/ Cynthia Guenther

 

Name: Cynthia Guenther

 

Title: Vice President and Treasurer

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

By: /s/ Anthea Del Bianco

 

Name: Anthea Del Bianco

 

Title: Vice President

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

By: /s/ Jeannette Lu

 

Name: Jeannette Lu

 

Title: Director

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

By: /s/ Susan M. Olsen

 

Name: Susan M. Olsen

 

Title: Vice President

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By: /s/ Tony Yung

 

Name: Tony Yung

 

Title: Executive Director

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender

 

 

By: /s/ Eric Seltenrich

 

Name: Eric Seltenrich

 

Title: Director

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

By: /s/ Daniel Mattern

 

Name: Daniel Mattern

 

Title: Associate Director

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

By: /s/ Donna DeMagistris

 

Name: Donna DeMagistris

 

Title: Authorized Signatory

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

 

 

By: /s/ James D. Weinstein

 

Name: James D. Weinstein

 

Title: Managing Director

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, LOS ANGELES BRANCH,
as a Lender

 

 

By: /s/ Yong Ou

 

Name: Yong Ou

 

Title: SVP & Deputy Branch Manager

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By: /s/ Annie Carr

 

Name: Annie Carr

 

Title: Authorized Signatory

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender

 

 

 

By: /s/ Michael Ball

 

Name: Michael Ball

 

Title: Vice President

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

By: /s/ Andrew Payne

 

Name: Andrew Payne

 

Title: Director

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a
Lender

 

 

 

By: /s/ Molly Drennan

 

Name: Molly Drennan

 

Title: Senior Vice President

 

Avery Dennison Corporation

Fourth Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

 

Lender

Commitment

Applicable
Percentage

Bank of America, N.A.

$98,333,333.34

12.291666668%

Citibank, N.A.

$98,333,333.33

12.291666666%

JPMorgan Chase Bank, N.A.

$98,333,333.33

12.291666666%

HSBC Bank USA, National Association

$70,000,000.00

8.750000000%

Standard Chartered Bank

$70,000,000.00

8.750000000%

Mizuho Bank, Ltd.

$70,000,000.00

8.750000000%

Sumitomo Mitsui Banking Corporation

$70,000,000.00

8.750000000%

Bank of China, Los Angeles Branch

$50,000,000.00

6.250000000%

Goldman Sachs Bank USA

$50,000,000.00

6.250000000%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$50,000,000.00

6.250000000%

Wells Fargo Bank, National Association

$50,000,000.00

6.250000000%

The Northern Trust Company

$25,000,000.00

3.125000000%

Total

$800,000,000.00

100.000000000%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.04

 

SUBSIDIARIES1

 

 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

ADC PHILIPPINES, INC.

 

Philippines

ADESPAN S.R.L.

 

Italy

ADHIPRESS (HONG KONG) LTD.

 

Hong Kong

ADHIPRESS BANGLADESH LTD.

 

Bangladesh

AVERY CORP.

 

United States

AVERY de MEXICO SRL de CV

 

Mexico

AVERY DENNISON (ASIA) HOLDINGS LIMITED

 

Mauritius

Avery Dennison (Changzhou) Films Technology Co., Ltd

 

China

AVERY DENNISON (CHINA) COMPANY LIMITED

 

China

AVERY DENNISON (FUZHOU) CONVERTED PRODUCTS LIMITED

 

China

AVERY DENNISON (GUANGZHOU) CO., LTD.

 

China

AVERY DENNISON (GUANGZHOU) CONVERTED PRODUCTS LIMITED

 

China

AVERY DENNISON (HONG KONG) LIMITED

 

Hong Kong

Avery Dennison (Hong Kong) Limited Taiwan Branch

 

Taiwan

AVERY DENNISON (INDIA) PRIVATE LIMITED

 

India

AVERY DENNISON (IRELAND) LIMITED

 

Ireland

AVERY DENNISON (KENYA) PRIVATE LIMITED

 

Kenya

AVERY DENNISON (KUNSHAN) COMPANY LIMITED

 

China

 

--------------------------------------------------------------------------------

1  All of the Subsidiaries listed on this Schedule 5.04 are Consolidated
Subsidiaries, other than Avery Dennison Japan Materials Company LTD. and Ningbo
Avery Dennison Shenzhou Embellishment CO. LTD.

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

AVERY DENNISON (MALAYSIA) SDN. BHD.

 

Malaysia

AVERY DENNISON (QINGDAO) CONVERTED PRODUCTS LIMITED

 

China

AVERY DENNISON (SUZHOU) CO. LIMITED

 

China

AVERY DENNISON (THAILAND) LTD.

 

Thailand

AVERY DENNISON (VIETNAM) LIMITED

 

Viet Nam

AVERY DENNISON AUSTRALIA GROUP HOLDINGS PTY LIMITED

 

Australia

AVERY DENNISON AUSTRALIA INTERNATIONAL HOLDINGS PTY LTD.

 

Australia

AVERY DENNISON AUSTRALIA PTY LTD.

 

Australia

AVERY DENNISON BELGIE BVBA

 

Belgium

AVERY DENNISON BENELUX BVBA

 

Belgium

AVERY DENNISON BV

 

Netherlands

AVERY DENNISON CANADA CORPORATION

 

Canada

AVERY DENNISON CENTRAL EUROPE GmbH

 

Germany

AVERY DENNISON CHILE S.A.

 

Chile

AVERY DENNISON COLOMBIA S. A.

 

Colombia

AVERY DENNISON COMMERCIAL EL SALVADOR, S.A. de C.V.

 

El Salvador

AVERY DENNISON CONVERTED PRODUCTS de MEXICO, S.A. de C.V.

 

Mexico

AVERY DENNISON CONVERTED PRODUCTS EL SALVADOR S. A. de C. V.

 

El Salvador

AVERY DENNISON CORPORATION

 

United States

AVERY DENNISON de ARGENTINA S.R.L.

 

Argentina

AVERY DENNISON DEUTSCHLAND GmbH

 

Germany

AVERY DENNISON do BRASIL LTDA.

 

Brazil

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

AVERY DENNISON DOMINICAN REPUBLIC, S.R.L.

 

Dominican Republic

AVERY DENNISON EGYPT LLC

 

Egypt

AVERY DENNISON ETIKET TICARET LIMITED SIRKETI

 

Turkey

AVERY DENNISON EUROPE HOLDING (DEUTSCHLAND) GmbH & Co KG

 

Germany

AVERY DENNISON FINANCE GERMANY GmbH

 

Germany

AVERY DENNISON FOUNDATION

 

United States

AVERY DENNISON G HOLDINGS I LLC

 

United States

AVERY DENNISON G HOLDINGS III LLC

 

United States

AVERY DENNISON G INVESTMENTS III LIMITED

 

Gibraltar

AVERY DENNISON G INVESTMENTS V LIMITED

 

Gibraltar

AVERY DENNISON GROUP DANMARK ApS

 

Denmark

AVERY DENNISON GROUP SINGAPORE PTE LTD

 

Singapore

AVERY DENNISON GULF FZCO

 

United Arab Emirates

AVERY DENNISON HOLDING & FINANCE THE NETHERLANDS BV

 

Netherlands

AVERY DENNISON HOLDING GmbH

 

Germany

AVERY DENNISON HOLDING LIMITED

 

United Kingdom

AVERY DENNISON HOLDING LUXEMBOURG S. A. R. L.

 

Luxembourg

AVERY DENNISON HOLDINGS LLC

 

United States

AVERY DENNISON HOLDINGS NEW ZEALAND LIMITED

 

New Zealand

AVERY DENNISON HONG KONG B.V.

 

Netherlands

AVERY DENNISON HONG KONG HOLDING I B.V.

 

Netherlands

AVERY DENNISON IBERICA, S.A.

 

Spain

AVERY DENNISON INNOVATIONS LLC

 

United States

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

AVERY DENNISON INTELLIGENT HEALTHCARE SOLUTIONS LLC

 

United States

AVERY DENNISON INVESTMENT LUXEMBOURG II SARL

 

Luxembourg

AVERY DENNISON INVESTMENTS LUXEMBOURG III SARL

 

Luxembourg

AVERY DENNISON INVESTMENTS LUXEMBOURG IV SARL

 

Luxembourg

AVERY DENNISON INVESTMENTS LUXEMBOURG S.a.r.l.

 

Luxembourg

AVERY DENNISON INVESTMENTS LUXEMBOURG V SCA

 

Luxembourg

AVERY DENNISON ISRAEL LTD.

 

Israel

AVERY DENNISON ITALIA S.r.l.

 

Italy

AVERY DENNISON JAPAN KK

 

Japan

AVERY DENNISON JAPAN MATERIALS COMPANY LTD.

 

Japan

AVERY DENNISON KOREA LIMITED

 

Korea, Republic of

AVERY DENNISON LABEL LIMITED

 

Hong Kong

Avery Dennison Lanka (Private) Limited

 

Sri Lanka

AVERY DENNISON LUXEMBOURG S.A.R.L.

 

Luxembourg

AVERY DENNISON LUXEMBOURG SALES SARL

 

Luxembourg

AVERY DENNISON MANAGEMENT GmbH

 

Germany

AVERY DENNISON MANAGEMENT KGaA

 

Luxembourg

AVERY DENNISON MANAGEMENT LUXEMBOURG S.A.R.L.

 

Luxembourg

AVERY DENNISON MATERIALS EUROPE B.V.

 

Netherlands

AVERY DENNISON MATERIALS EUROPE GMBH

 

Switzerland

AVERY DENNISON MATERIALS FRANCE S.A.R.L.

 

France

AVERY DENNISON MATERIALS GmbH

 

Germany

AVERY DENNISON MATERIALS IRELAND LIMITED

 

Ireland

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

AVERY DENNISON MATERIALS NEDERLAND BV

 

Netherlands

AVERY DENNISON MATERIALS NEW ZEALAND LIMITED

 

New Zealand

AVERY DENNISON MATERIALS PTY LTD

 

Australia

AVERY DENNISON MATERIALS ROM SRL

 

Romania

AVERY DENNISON MATERIALS RUSSIA LLC

 

Russian Federation

AVERY DENNISON MATERIALS SALES BELGIUM SPRL

 

Belgium

AVERY DENNISON MATERIALS SALES FRANCE S. A. S.

 

France

AVERY DENNISON MATERIALS SALES GERMANY GMBH

 

Germany

AVERY DENNISON MATERIALS SDN BHD

 

Malaysia

AVERY DENNISON MATERIALS U.K. LIMITED

 

United Kingdom

AVERY DENNISON MATERIALS UKRAINE LLC

 

Ukraine

AVERY DENNISON MAURITIUS LTD.

 

Mauritius

AVERY DENNISON MOROCCO SARL (former: PAXAR MAROC SARL)

 

Morocco

AVERY DENNISON NETHERLANDS INVESTMENT 0 BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT I BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT II B. V.

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT III BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT IX BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT NORTH AMERICA BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT VI BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT VII B.V.

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT VIII BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT X B V

 

Netherlands

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

AVERY DENNISON NETHERLANDS INVESTMENT XI COOPERATIEF U.A.

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT XII BV

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT XIII B.V.

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT XIV C.V.

 

Netherlands

AVERY DENNISON NETHERLANDS INVESTMENT XV B.V.

 

Netherlands

AVERY DENNISON NORDIC ApS

 

Denmark

AVERY DENNISON NTP A. S.

 

Norway

AVERY DENNISON OFFICE ACCESSORIES U.K. LIMITED

 

United Kingdom

AVERY DENNISON OFFICE PRODUCTS (PTY.) LTD.

 

South Africa

AVERY DENNISON OFFICE PRODUCTS COMPANY

 

United States

AVERY DENNISON OFFICE PRODUCTS HOLDINGS COMPANY

 

United States

AVERY DENNISON OFFICE PRODUCTS MANUFACTURING U.K. LTD.

 

United Kingdom

AVERY DENNISON OVERSEAS CORPORATION

 

United States

AVERY DENNISON OVERSEAS CORPORATION (JAPAN BRANCH)

 

Japan

AVERY DENNISON PENSION TRUSTEE LIMITED

 

United Kingdom

AVERY DENNISON PERU S. R. L.

 

Peru

AVERY DENNISON POLSKA SP. Z O.O.

 

Poland

AVERY DENNISON PRAHA spol. s r. o.

 

Czech Republic

AVERY DENNISON R.I.S. FRANCE S. A. S.

 

France

AVERY DENNISON R.I.S. IBERIA S.L.

 

Spain

AVERY DENNISON R.I.S. ITALIA S.R.L.

 

Italy

AVERY DENNISON R.I.S. POLSKA sp.zo.o

 

Poland

AVERY DENNISON RBIS (CAMBODIA) TRADING CO., LTD.

 

Cambodia

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

AVERY DENNISON RBIS PTY LTD

 

Australia

AVERY DENNISON RBIS SINGAPORE PTE. LTD.

 

Singapore

AVERY DENNISON RETAIL INFORMATION SERVICES (PTY) LTD

 

South Africa

AVERY DENNISON RETAIL INFORMATION SERVICES COLOMBIA S. A.

 

Colombia

AVERY DENNISON RETAIL INFORMATION SERVICES de MEXICO, S. A. de C.V.

 

Mexico

AVERY DENNISON RETAIL INFORMATION SERVICES EL SALVADOR, LTDA. de C. V.

 

El Salvador

AVERY DENNISON RETAIL INFORMATION SERVICES GUATEMALA, S. A.

 

Guatemala

AVERY DENNISON RETAIL INFORMATION SERVICES HONDURAS, S. de R.L.

 

Honduras

AVERY DENNISON RETAIL INFORMATION SERVICES LLC

 

United States

AVERY DENNISON RETAIL INFORMATION SERVICES PERÚ SAC

 

Peru

AVERY DENNISON RETAIL INFORMATION SERVICES UK LTD.

 

United Kingdom

AVERY DENNISON RFID COMPANY

 

United States

AVERY DENNISON RIS KOREA LTD.

 

Korea, Republic of

AVERY DENNISON RIS TAIWAN LTD.

 

Taiwan

AVERY DENNISON RIS VIETNAM CO., LIMITED

 

Viet Nam

AVERY DENNISON S.R.L.

 

Romania

AVERY DENNISON SCANDINAVIA AB

 

Sweden

AVERY DENNISON SCANDINAVIA ApS

 

Denmark

AVERY DENNISON SECURITY PRINTING EUROPE ApS

 

Denmark

AVERY DENNISON SHARED SERVICES, INC.

 

United States

AVERY DENNISON SINGAPORE (PTE) LTD

 

Singapore

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

AVERY DENNISON SINGAPORE INVESTMENTS B.V.

 

Netherlands

AVERY DENNISON SOUTH AFRICA (PROPRIETARY) LIMITED

 

South Africa

AVERY DENNISON SYSTEMES d’ETIQUETAGE FRANCE S.A.S.

 

France

AVERY DENNISON TEKSTIL URUNLERI SANAYI VE TICARET LIMITED SIRKETI

 

Turkey

AVERY DENNISON TREASURY MANAGEMENT BV

 

Netherlands

AVERY DENNISON U.K. II LIMITED

 

United Kingdom

AVERY DENNISON U.K. LIMITED

 

United Kingdom

AVERY DENNISON VERMOGENSVERWALTUNGS GmbH & Co K.G.

 

Germany

AVERY DENNISON ZWECKFORM OFFICE PRODUCTS MANUFACTURING GmbH

 

Germany

AVERY DENNISON, C.A.

 

Venezuela, Bolivarian Republic of

AVERY DENNISON, S.A. de C.V.

 

Mexico

AVERY GRAPHIC SYSTEMS, INC.

 

United States

AVERY HOLDING S.A.S.

 

France

AVERY LLC

 

United States

AVERY PACIFIC LLC

 

United States

AVERY PROPERTIES PTY. LIMITED

 

Australia

AVERYDENNISON SINGAPORE (PTE) LTD. - REPRESENTATIVE OFFICE

 

Philippines

AWESOME PROFITS LTD

 

Virgin Islands, British

BEST COURAGE INTERNATIONAL LIMITED

 

Virgin Islands, British

Branch of AVERY DENNISON DOMINICAN REPUBLIC S.R.L.

 

Dominican Republic

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

CHOICE CLEVER PROFITS LIMITED

 

Virgin Islands, British

CREATERO GmbH

 

Germany

DENNISON INTERNATIONAL COMPANY

 

United States

DENNISON MANUFACTURING COMPANY

 

United States

EUSTON FINANCIAL LIMITED

 

Virgin Islands, British

EVERGREEN HOLDING S.À R.L.

 

Luxembourg

EVERGREEN HOLDINGS V, LLC

 

United States

FINESSE MEDICAL LIMITED

 

Ireland

HANITA COATINGS (KUNSHAN) CO., LTD

 

China

HANITA COATINGS EUROPE B.V.

 

Netherlands

HANITA COATINGS, USA, INC.

 

United States

HANITA EUROPA GMBH

 

Germany

HANITA PACIFIC PTY LTD

 

Australia

HANITATEK, LLC (acquired March 1, 2017)

 

United States

Hebei Yongle Tape Co., Ltd

 

China

INFODRAGON MANAGEMENT LIMITED

 

Virgin Islands, British

INK MILL CORP.

 

United States

JAC ASIA PACIFIC SDN BHD

 

Malaysia

JAC CARIBE C.s.Z.

 

Dominican Republic

JAC DO BRASIL - LOCAÇÃO DE EQUIPAMENTOS INDUSTRIAIS LTDA

 

Brazil

JAC NEW ZEALAND LIMITED

 

New Zealand

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

JACKSTADT FRANCE S.N.C.

 

France

JINTEX LIMITED

 

Jersey

L&E AMERICAS SERVICIOS, S. A. de C.V.

 

Mexico

MACTAC (SHANGHAI) TRADING CO., LTD.

 

China

MACTAC ASIA-PACIFIC SELF-ADHESIVE PRODUCTS PTE LTD

 

Singapore

MACTAC COORDINATION CENTER SPRL

 

Belgium

MACTAC EUROPE SPRL

 

Belgium

MACTAC EUROPE SPRL (Sede Secondaria) (Italian Branch)

 

Italy

MACTAC EUROPE SPRL SUCURSAL EN ESPAÑA (Spanish Branch)

 

Spain

MACTAC POLSKA SP. Z O.O.

 

Poland

MACTAC SCANDINAVIA AKTIEBOLAG

 

Sweden

MACTAC U.K. HOLDINGS LIMITED

 

United Kingdom

MACTAC U.K. LIMITED

 

United Kingdom

MARKSTAR INTERNATIONAL LIMITED

 

Hong Kong

MODERN MARK INTERNATIONAL LIMITED

 

Hong Kong

MULTI-FIX BVBA

 

Belgium

NAPERVILLE GLOBAL LIMITED

 

Virgin Islands, British

NEW WALES FINANCE LIMITED

 

Virgin Islands, British

NINGBO AVERY DENNISON SHENZHOU EMBELLISHMENT CO. LTD.

 

China

P. T. PACIFIC LABEL INDONESIA

 

Indonesia

P. T. PAXAR INDONESIA

 

Indonesia

PAXAR (CHINA) LIMITED

 

Hong Kong

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

PAXAR (THAILAND) LIMITED

 

Thailand

PAXAR B. V.

 

Netherlands

PAXAR BANGLADESH LIMITED

 

Bangladesh

PAXAR CANADA CORPORATION

 

Canada

PAXAR CORPORATION

 

United States

PAXAR CORPORATION (MALAYSIA) SDN. BHD.

 

Malaysia

PAXAR de EL SALVADOR S. A. de C. V.

 

El Salvador

PAXAR de GUATEMALA, S. A.

 

Guatemala

PAXAR de MEXICO S. A. de C. V.

 

Mexico

PAXAR DE NICARAGUA. S.A.

 

Nicaragua

PAXAR FAR EAST LIMITED

 

Hong Kong

PAXAR KOREA LIMITED

 

Korea, Republic of

PAXAR PACKAGING (GUANGZHOU) LTD.

 

China

PAXAR PAKISTAN (PRIVATE) LIMITED

 

Pakistan

Plymouth Yongle Tape (Shanghai) Co., Ltd.

 

China

PT AVERY DENNISON INDONESIA

 

Indonesia

PT AVERY DENNISON PACKAGING INDONESIA

 

Indonesia

Representative Office of Paxar Far East Limited

 

Cambodia

RVL AMERICAS, S de R.L. de C.V.

 

Mexico

RVL CENTRAL AMERICA, S. A.

 

Guatemala

RVL PACKAGING FAR EAST LIMITED

 

Hong Kong

RVL SERVICE, S. DE R. L. de C. V.

 

Mexico

SECURITY PRINTING DIVISION, INC.

 

United States

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

JURISDICTION
OF
ORGANIZATION

 

SKILLFIELD INVESTMENTS LIMITED

 

Virgin Islands, British

SUZHOU FENG YI HENG YE DYE CO., LTD.

 

China

TIGER EIGHT GROUP LIMITED

 

Virgin Islands, British

WORLDWIDE RISK INSURANCE, INC.

 

United States

YONGLE TAPE LTD

 

Bermuda

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

AVERY DENNISON CORPORATION:

207 Goode Avenue

Glendale, California 91203

Attention:

Cynthia Guenther, Vice President and Treasurer

Telephone:

(626) 304-2000

Telecopier:

(626) 304-2251

Website Address:

www.averydennison.com

U.S. Taxpayer Identification Number: 95-1492269

 

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code:  NC1-001-05-46

Charlotte, North Carolina 28255

Attention:

Rose Bollard

Telephone:

980.386.2881

Telecopier:

704.409.0355

Electronic Mail:  rose.bollard@baml.com

 

USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct #1366212250600

Acct Name:  Corporate Credit Services

Ref:  Avery Dennison

 

EUR PAYMENT INSTRUCTIONS:

Bank of America London

ABAN:  GB63 BOFA 1650 5096 2720 19

Swift Address:  BOFAGB22

Acct #96272019

Attn:  Grand Cayman Unit #1207

Ref:  Avery Dennison

 

--------------------------------------------------------------------------------


 

GBP PAYMENT INSTRUCTIONS:

Bank of America London

Sort Code:  165050

ABAN:  GB41 BOFA 1650 5096 2720 27

Swift Address:  BOFAGB22

Acct #96272027

Attn:  Grand Cayman Unit #1207

Ref:  Avery Dennison

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code:  CA5-705-04-09

San Francisco, CA 94104

Attention:

Anthea Del Bianco

Telephone:

415.436.2776

Telecopier:

415.503.5101

Electronic Mail:  anthea.del_bianco@baml.com

 

 

with a copy to:

 

 

Bank of America, N.A.

Attention:

Arthur Ng

Telephone:

415.913.4771

Electronic Mail:  arthur.ng@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:  ___________, _____

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of November 8, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Avery Dennison
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

¨

A Borrowing of Loans

¨

A conversion or continuation of Loans

 

 

1.                                    On ____________________ (a Business Day).

 

2.                                    In the amount of $____________________.

 

3.                                    Comprised of
______________________________.

[Type of Loan requested]

 

4.                                    In the following currency:
_____________________.

 

5.                                    For Eurocurrency Rate Loans:  with an
Interest Period of ___ months.

 

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

 

 

AVERY DENNISON CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

____________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Fourth Amended and Restated Credit Agreement, dated as of November 8,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Loan was denominated in
Same Day Funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

 

AVERY DENNISON CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B

 

Form of Note

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type
of Loan
Made

Amount
of
Loan Made

End
of Interest
Period

Amount
of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

Notation
Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B

 

Form of Note

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: _______________, _______

 

To:                           Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Credit Agreement
dated as of November 8, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used as therein defined), among Avery Dennison
Corporation, a Delaware corporation (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”).

 

I,                                     , hereby certify that I am a Designated
Officer of the Borrower holding the office set forth below my signature as of
the date hereof and that:

 

1. Based on the duly certified financial statements delivered concurrently with
this Certificate, as of the date thereof:

 

A.                                  LEVERAGE RATIO (Section 7.05(a))

 

 

1.

Consolidated Debt

$_______________

 

 

 

 

 

 

 

 

 

2.

Consolidated EBITDA

 

 

 

 

 

a.

Consolidated Net Income:

$_______________

 

 

 

 

 

b.

Consolidated Interest:

$_______________

 

 

 

 

 

c.

Provision for income taxes:

$_______________

 

 

 

 

 

d.

Depreciation and amortization expense:

$_______________

 

 

 

 

 

e.

Non-cash expenses which do not represent usage of cash

$_______________

 

 

 

 

 

f.

Total (Lines A.2.a + b + c + d + e):

$_______________

 

 

 

 

 

 

 

 

 

3.

Leverage Ratio (Line A.1 ÷ Line A.2.f)

______ to 1

 

C

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

Maximum permitted Leverage Ratio: 3.50 to 1.00

 

 

 

¨ Check if Acquisition with purchase price exceeding $250,000,000 has been
consummated during most recent four consecutive fiscal quarters.

 

 

 

If Checked: Maximum permitted Leverage Ratio: 3.75 to 1.00

 

 

 

Date of Acquisition: _______________

 

 

 

Purchase Price: ___________________

 

 

 

B.                                  RATIO OF CONSOLIDATED EBITDA TO CONSOLIDATED
INTEREST (Section 7.05(b))

 

 

 

1.

 

Consolidated EBITDA (Line A.2.f)

$________________

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Consolidated Interest

$________________

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Ratio of Consolidated EBITDA to Consolidated Interest (Line B.1 ÷ Line B.2)

_____ to 1

 

 

 

 

Required minimum: Ratio to be 3.50 to 1.00 or more

 

2. The following constitutes a further explanation of the manner in which the
foregoing data relate to the attached financial statements to the extent not
readily apparent:

 

 

 

 

 

 

 

 

 

C

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

3. I have reviewed the activities of the Borrower and its Subsidiaries during
the fiscal period covered by the attached financial statements to the extent
necessary to permit me to deliver this Certificate to the Administrative Agent
on behalf of the Borrower.

 

 

 

[Use following paragraph 4 for fiscal year-end financial statements]

 

4. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above Financial Statement Date, together with the report and
opinion of an independent certified public accountant required by such section.

 

[Use following paragraph 4 for fiscal quarter-end financial statements]

 

4. The Borrower has delivered the unaudited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above Financial Statement Date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

 

 

5. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the activities of the Borrower during such fiscal period with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[no Default has occurred and is continuing.]

 

--or--

 

[a Default has occurred and is continuing.]

 

¨ Check box for distribution to PUBLIC and Private side Lenders

 

C

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Compliance Certificate on behalf of Avery
Dennison Corporation on this              day of                 , 20__.

 

 

 

 

 

 

By

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

C

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignor][the Assignors][the Assignee][the Assignees]4 hereunder are
several and not joint.]5  Capitalized terms used but not defined herein shall
have the meanings given to them in the Fourth Amended and Restated Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities6) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims

 

--------------------------------------------------------------------------------

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

4  Select as appropriate.

 

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

6  Include all applicable subfacilities.

 

D

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

3.

Borrower:

Avery Dennison Corporation

 

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:  Fourth Amended and Restated Credit Agreement, dated as of
November 8, 2017, among Avery Dennison Corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent

 

 

6.

Assigned Interest[s]:

 

Assignor[s]7

Assignee[s]8

Aggregate
Amount of
Commitment
for all Lenders9

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment10

CUSIP
Number

 

 

$                        

$                        

                        %

 

 

 

$                        

$                        

                        %

 

 

 

$                        

$                        

                        %

 

 

 

--------------------------------------------------------------------------------

7  List each Assignor, as appropriate.

 

8  List each Assignee, as appropriate.

 

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

10  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

D

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

[7.                               Trade Date:                   
__________________]  11

 

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

[Consented to and] 12 Accepted:

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to:]13

 

 

 

[AVERY DENNISON CORPORATION]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

11   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

12   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

13    To be added if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

D

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                        Representations and Warranties.

 

1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee
(subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

D

 

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

[The][Each] Assignee represents and warrants as of the Effective Date to the
Administrative Agent, [the][each] Assignor and the respective Affiliates of
each, and not, for the avoidance of doubt, for the benefit of the Borrower, that
[the][such] Assignee is not and will not be (1) an employee benefit plan subject
to Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); (2) a plan or account subject to Section 4975 of the Internal Revenue
Code of 1986 (the “Code”); (3) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Code; or (4) a “governmental
plan” within the meaning of ERISA.

 

2.                        Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                                    General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of California.

 

D

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of November 8, 2017 (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), among Avery Dennison Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E
or any successor form.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing, and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                       ,        

 

 

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of November 8, 2017 (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), among Avery Dennison Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S.  Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or any successor
form.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                       ,        

 

 

 

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of November 8, 2017 (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), among Avery Dennison Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS
Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                       ,        

 

 

 

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fourth Amended and Restated Credit Agreement,
dated as of November 8, 2017 (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), among Avery Dennison Corporation, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                       ,        

 

 

Form of U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------